Execution Version

INTERCREDITOR AGREEMENT


DATED AS OF
FEBRUARY 17, 2016
BETWEEN
JPMORGAN CHASE BANK, N.A.,
AS PRIORITY LIEN AGENT
AND
WILMINGTON TRUST, NATIONAL ASSOCIATION,
AS SECOND LIEN COLLATERAL TRUSTEE








THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
FEBRUARY 17, 2016, AMONG PETROQUEST ENERGY, INC., THE SUBSIDIARY GUARANTORS
NAMED THEREIN AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE, (B) THE
CREDIT AGREEMENT DATED AS OF OCTOBER 8, 2008, AS AMENDED, SUPPLEMENTED, RESTATED
OR OTHERWISE MODIFIED FROM TIME TO TIME, AMONG PETROQUEST ENERGY, L.L.C., AS
BORROWER, PETROQUEST ENERGY, INC., AS PARENT, THE LENDERS PARTY THERETO FROM
TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, (C) THE
OTHER NOTE DOCUMENTS REFERRED TO IN SUCH INDENTURE AND (D) THE OTHER LOAN
DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENT.



5279325v2



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page No.
Article I
DEFINITIONS    1

Section 1.01
Construction; Certain Defined Terms    1

Article II
LIEN PRIORITIES    16

Section 2.01
Relative Priorities    16

Section 2.02
Prohibition on Marshalling, Etc    17

Section 2.03
No New Liens    18

Section 2.04
Similar Collateral and Agreements    18

Section 2.05
No Duties of Priority Lien Agent    19

Section 2.06
No Duties of Second Lien Collateral Trustee    20

Article III
ENFORCEMENT RIGHTS; PURCHASE OPTION    21

Section 3.01
Limitation on Enforcement Action    21

Section 3.02
Standstill Periods; Permitted Enforcement Action    22

Section 3.03
Insurance    25

Section 3.04
Notification of Release of Collateral    26

Section 3.05
No Interference; Payment Over    26

Section 3.06
Purchase Option    29

Article IV
OTHER AGREEMENTS    31

Section 4.01
Release of Liens; Automatic Release of Second Liens and Third Liens    31

Section 4.02
Certain Agreements With Respect to Insolvency or Liquidation Proceedings    32

Section 4.03
Reinstatement    39

Section 4.04
Refinancings; Additional Second Lien Debt; Initial Third Lien Indebtedness;
Additional Third Lien Debt    40


i



--------------------------------------------------------------------------------




Section 4.05
Amendments to Second Lien Documents and Third Lien Documents    42

Section 4.06
Legends    43

Section 4.07
Second Lien Secured Parties and Third Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor    43

Section 4.08
Postponement of Subrogation    43

Section 4.09
Acknowledgment by the Secured Debt Representatives    44

Section 4.10
Permitted Prepayments of Second Lien Obligations and Third Lien
Obligations    44

Article V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS    44

Section 5.01
General    44

Section 5.02
Deposit Accounts    45

Article VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS    46

Section 6.01
Application of Proceeds    46

Section 6.02
Determination of Amounts    47

Article VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;


CONSENT OF GRANTORS; ETC.
47

Section 7.01
No Reliance; Information    47

Section 7.02
No Warranties or Liability    48

Section 7.03
Obligations Absolute    49

Section 7.04
Grantors Consent    49

Article VIII
REPRESENTATIONS AND WARRANTIES    50

Section 8.01
Representations and Warranties of Each Party    50

Section 8.02
Representations and Warranties of Each Representative    50


ii



--------------------------------------------------------------------------------




Article IX
MISCELLANEOUS    50

Section 9.01
Notices    50

Section 9.02
Waivers; Amendment    51

Section 9.03
Actions Upon Breach; Specific Performance    52

Section 9.04
Parties in Interest    53

Section 9.05
Survival of Agreement    53

Section 9.06
Counterparts    53

Section 9.07
Severability    53

Section 9.08
Governing Law; Jurisdiction; Consent to Service of Process    53

Section 9.09
WAIVER OF JURY TRIAL    54

Section 9.10
Headings    54

Section 9.11
Conflicts    54

Section 9.12
Provisions Solely to Define Relative Rights    54

Section 9.13
Certain Terms Concerning the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee    54

Section 9.14
Certain Terms Concerning the Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee    55

Section 9.15
Authorization of Secured Agents    55

Section 9.16
Further Assurances    55

Section 9.17
Relationship of Secured Parties    56

Section 9.18
Third Lien Provisions    56



ANNEX AND EXHIBITS
Annex I     —    Legends
Exhibit A    —    Form of Priority Confirmation Joinder
Exhibit B    —    Security Documents

iii



--------------------------------------------------------------------------------









iv



--------------------------------------------------------------------------------




INTERCREDITOR AGREEMENT, dated as of February 17, 2016 (as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”), between JPMORGAN CHASE BANK, N.A., as administrative agent
for the Priority Lien Secured Parties referred to herein (in such capacity, and
together with its successors and assigns in such capacity, the “Original
Priority Lien Agent”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its
capacity as collateral trustee for the Second Lien Secured Parties referred to
herein (in such capacity, and together with its successors in such capacity, the
“Original Second Lien Collateral Trustee”).
Reference is made to (a) the Priority Credit Agreement (defined below) and (b)
the Second Lien Indenture (defined below) governing the Second Lien Indenture
Notes (defined below).
From time to time following the date hereof, PetroQuest Energy, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”) may (i)
incur Additional Notes and Additional Second Lien Obligations (each defined
below) to the extent permitted by the Secured Debt Documents (as defined below)
in connection with the Second Lien Indenture and any Additional Notes or
Additional Second Lien Obligations, and the Company and certain Grantors
(defined below), the Second Lien Trustee (defined below) and the Second Lien
Collateral Trustee (defined below) have entered into the Second Lien Collateral
Trust Agreement (defined below), and (ii) incur Initial Third Lien Obligations
and Additional Third Lien Obligations (each as defined below) to the extent
permitted by the Secured Debt Documents (as defined below) in connection with
the Initial Third Lien Obligations, and the Company, certain of its subsidiaries
and the Third Lien Collateral Trustee (defined below) shall, concurrently with
the incurrence of such Additional Third Lien Obligations, enter into a Third
Lien Collateral Trust Agreement (defined below).
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Collateral Trustee (for itself and on
behalf of the Second Lien Secured Parties) agree as follows:
Article I
DEFINITIONS
Section 1.01    Construction; Certain Defined Terms. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (%4) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (%4) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (23) the words “herein,” “hereof and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (23) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (23) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(23) the term “or” is not exclusive.

1
5279325v2

--------------------------------------------------------------------------------




(a)    All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the UCC, such term shall have the meaning assigned to it in Article 9 of the
New York UCC.
(b)    Unless otherwise set forth herein, all references herein to (%4) the
Second Lien Collateral Trustee shall be deemed to refer to the Second Lien
Collateral Trustee in its capacity as collateral trustee under the Second Lien
Collateral Trust Agreement and (%4) the Third Lien Collateral Trustee shall be
deemed to refer to the Third Lien Collateral Trustee in its capacity as
collateral trustee under the Third Lien Collateral Trust Agreement.
(c)    All terms capitalized but not defined herein shall have the meaning
assigned to them in the Priority Credit Agreement as in effect on the date
hereof.
(d)    As used in this Agreement, the following terms have the meanings
specified below:
“Accounts” has the meaning assigned to such term in Section 3.01(a).
“Additional Notes” has the meaning given to such term in the Second Lien
Indenture as in effect on the date hereof.
“Additional Second Lien Debt Facility” means any Debt for which the requirements
of Section 4.04(b) of this Agreement have been satisfied, as amended, restated,
modified, renewed, refunded, restructured, increased, supplemented, replaced or
refinanced in whole or in part from time to time in accordance with each
applicable Secured Debt Document; provided that neither the Second Lien
Indenture nor any Second Lien Substitute Facility shall constitute an Additional
Second Lien Debt Facility at any time.
“Additional Second Lien Documents” means the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents.
“Additional Second Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.
“Additional Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Trustee, the trustees, agents or other representatives of the holders
of any Series of Second Lien Debt who maintain the transfer register for such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Second Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Second Lien Debt outstanding at such time; provided that the Indenture
Second Lien Secured Parties shall not be deemed Additional Second Lien Secured
Parties.
“Additional Second Lien Security Documents” means the Additional Second Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon the Second Lien Collateral in favor of the
Additional Second Lien Secured Parties.

2
5279325v2

--------------------------------------------------------------------------------




“Additional Third Lien Debt Facility” means any Debt for which the requirements
of Section 4.04(b) of this Agreement have been satisfied, as amended, restated,
modified, renewed, refunded, restated, restructured, increased, supplemented,
replaced or refinanced in whole or in part from time to time in accordance with
each applicable Secured Debt Document; provided that no Third Lien Substitute
Facility shall constitute an Additional Third Lien Debt Facility at any time.
“Additional Third Lien Documents” means the Additional Third Lien Debt Facility
and the Additional Third Lien Security Documents.
“Additional Third Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Additional Third Lien Secured Party (or
any of its Affiliates) in respect of the Additional Third Lien Documents.
“Additional Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Trustee, the trustees, agents or other representatives of the holders
of any Series of Third Lien Debt who maintain the transfer register for such
Series of Third Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Third Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Third Lien Debt outstanding at such time.
“Additional Third Lien Security Documents” means the Additional Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon the Third Lien Collateral in favor of the
Additional Third Lien Secured Parties (including any such agreements,
assignments, mortgages, deeds of trust and other documents or instruments
associated with any Third Lien Substitute Facility).
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Bank Product” means each and any of the following bank services and products
provided to the Company or any other Grantor by any lender under the Priority
Credit Agreement or any Affiliate of any such lender: • commercial credit cards,
• stored value cards, and • Treasury Management Arrangements (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
“Bank Product Obligations” means any and all Obligations of the Company or any
other Grantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.
“Bankruptcy Code” means Title 11 of the United States Code.

3
5279325v2

--------------------------------------------------------------------------------




“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Board of Directors” means: • with respect to a corporation, the board of
directors of the corporation; • with respect to a partnership, the Board of
Directors of the general partner of the partnership; and • with respect to any
other Person, the board or committee of such Person serving a similar function.
“Borrowing Base” has the meaning set forth in the Priority Credit Agreement.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.
“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.
“Class” means • in the case of Priority Lien Debt, the Priority Lien Debt, taken
together, • in the case of Second Lien Debt, every Series of Second Lien Debt,
taken together and • in the case of Third Lien Debt, every Series of Third Lien
Debt, taken together.
“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral, the Second Lien
Collateral and/or the Third Lien Collateral.
“Company” has the meaning assigned to such term in the preamble hereto.
“Credit Facilities” means one or more debt facilities (including, without
limitation, the Priority Credit Agreement), commercial paper facilities or other
debt instruments, indentures or agreements providing for revolving credit loans,
term loans, receivables financings (including through the sale of receivables to
the lenders or to special purpose entities formed to borrow from the lenders
against such receivables), letters of credit, capital markets financings and/or
private placements involving bonds or other debt securities, or other debt
obligations, in each case, as amended, restated, modified, renewed, refunded,
restructured, supplemented, replaced or refinanced from time to time in whole or
in part from time to time, including without limitation any amendment increasing
the amount of Debt incurred or available to be borrowed thereunder, extending
the maturity of any Debt incurred thereunder or contemplated thereby or
deleting, adding or substituting one or more parties thereto (whether or not
such added or substituted parties are banks or other institutional lenders).
“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement with respect to currency values.
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others

4
5279325v2

--------------------------------------------------------------------------------




guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.
“DIP Financing” has the meaning assigned to such term in Section 4.02(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).
“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).
“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:
(a)    termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;
(b)    payment in full in cash of the principal of and interest and premium (if
any) on all Priority Lien Debt (other than any undrawn letters of credit);
(c)    discharge or cash collateralization (in an amount equal to the lesser of
(%4) 105% of the aggregate undrawn amount and (%4) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable Priority Lien Document) of all outstanding letters of credit
constituting Priority Lien Obligations and the aggregate fronting and similar
fees which will accrue thereon through the stated expiry of such letters of
credit;
(d)    payment in full in cash of Hedging Obligations constituting Priority Lien
Obligations (and, with respect to any particular agreement regarding Hedging
Obligations, termination of such agreement and payment in full in cash of all
Obligations thereunder or such other arrangements as have been made by the
counterparty thereto (and communicated to the Priority Lien Agent) pursuant to
the terms of the Priority Credit Agreement); and
(e)    payment in full in cash of all other Priority Lien Obligations, including
without limitation, Bank Product Obligations, that are outstanding and unpaid at
the time the Priority Lien Debt is paid in full in cash (other than any
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at or prior to such time);
provided however that, if, at any time after the Discharge of Priority Lien
Obligations has occurred, the Company enters into any Priority Lien Document
evidencing a Priority Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then such Discharge of Priority Lien
Obligations

5
5279325v2

--------------------------------------------------------------------------------




shall automatically be deemed not to have occurred for all purposes of this
Agreement with respect to such new Priority Lien Obligations (other than with
respect to any actions taken as a result of the occurrence of such first
Discharge of Priority Lien Obligations), and, from and after the date on which
the Company designates such Debt as Priority Lien Debt in accordance with this
Agreement, the Obligations under such Priority Lien Document shall automatically
and without any further action be treated as Priority Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth in this Agreement, any Second Lien
Obligations shall be deemed to have been at all times Second Lien Obligations
and at no time Priority Lien Obligations and any Third Lien Obligations shall be
deemed to have been at all times Third Lien Obligations and at no time Priority
Lien Obligations or Second Lien Obligations. For the avoidance of doubt, a
Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Priority Lien Obligations.
“Discharge of Second Lien Obligations” means the occurrence of all of the
following:
(a)    payment in full in cash of the principal of and interest and premium (if
any) on all Second Lien Debt; and
(b)    payment in full in cash of all other Second Lien Obligations that are
outstanding and unpaid at the time the Second Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);
provided however that, if at any time after the Discharge of Second Lien
Obligations has occurred, the Company enters into any Second Lien Document
evidencing a Second Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then such Discharge of Second Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Second Lien Obligations (other than
with respect to any actions taken as a result of the occurrence of such first
Discharge of Second Lien Obligations), and, from and after the date on which the
Company designates such Debt as Second Lien Debt in accordance with this
Agreement, the Obligations under such Second Lien Document shall automatically
and without any further action be treated as Second Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth in this Agreement, any Third Lien
Obligations shall be deemed to have been at all times Third Lien Obligations and
at no time Second Lien Obligations. For the avoidance of doubt, a Replacement as
contemplated by Section 4.04(a) shall not be deemed to cause a Discharge of
Second Lien Obligations.
“Disposition” means any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.
“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of Debt (including letters of credit and
letter of credit reimbursement obligations) under the Priority Credit Agreement
and/or any other Credit Facility pursuant to which Priority Lien Debt has been
issued to the extent that such Obligations for principal, letters of credit and
reimbursement obligations are in excess of the amount in clause (a) of the
definition of “Priority Lien Cap.”
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

6
5279325v2

--------------------------------------------------------------------------------




“Grantor” means the Company and each subsidiary of the Company that shall have
granted any Lien in favor of any of the Priority Lien Agent, the Second Lien
Collateral Trustee or the Third Lien Collateral Trustee on any of its assets or
properties to secure any of the Secured Obligations.
“Hedging Obligations” of any Person means the Obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Oil and Gas
Hedging Contract.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
“Indenture Excluded Property” has the meaning assigned to the term “Excluded
Property” in the Second Lien Indenture as in effect on the date hereof.
“Indenture Second Lien Documents” means the Second Lien Indenture, the Second
Lien Indenture Notes, the Indenture Second Lien Guarantees, the Indenture Second
Lien Security Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing the Indenture Second Lien
Obligations or any Second Lien Substitute Facility.
“Indenture Second Lien Guarantees” has the meaning assigned to the term
“Guarantee” in the Second Lien Indenture as in effect on the date hereof.
“Indenture Second Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Indenture Second Lien Secured Party (or
any of its Affiliates) in respect of the Indenture Second Lien Documents.
“Indenture Second Lien Secured Parties” means, at any time, the Second Lien
Trustee, the Second Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Second Lien Indenture Notes (including any
holders of notes pursuant to supplements executed in connection with the
issuance of any Series of Second Lien Debt under the Second Lien Indenture) who
maintain the transfer register for such Second Lien Indenture Notes or such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Indenture Second Lien Document and each
other holder of, or obligee in respect of, any Second Lien Indenture Notes, any
holder or lender pursuant to any Indenture Second Lien Document outstanding at
such time; provided that the Additional Second Lien Secured Parties shall not be
deemed Indenture Second Lien Secured Parties.
“Indenture Second Lien Security Documents” means the Second Lien Indenture
(insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Trust Agreement, each agreement listed in Part B of Exhibit B hereto
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Trustee (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).

7
5279325v2

--------------------------------------------------------------------------------




“Initial Third Lien Debt Facility” means Debt secured by a Third Lien for which
the requirements of Section 4.04(c) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document.
“Initial Third Lien Documents” means the Initial Third Lien Debt Facility and
the Initial Third Lien Security Documents.
“Initial Third Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Initial Third Lien Secured Party (or any
of its Affiliates) in respect of the Initial Third Lien Documents.
“Initial Third Lien Secured Parties” means, at any time, the Third Lien Trustee,
the Third Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Initial Third Lien Debt Facility
(including any holders of notes pursuant to supplements executed in connection
with the issuance of Series of Third Lien Debt under the Initial Third Lien Debt
Facility) who maintain the transfer register for such Third Lien Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Initial Third Lien Document and each other holder of, or obligee in respect
of, any Initial Third Lien Obligations, any holder or lender pursuant to any
Initial Third Lien Document outstanding at such time; provided that the
Additional Third Lien Secured Parties shall not be deemed Initial Third Lien
Secured Parties.
“Initial Third Lien Security Documents” means the Initial Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon the Third Lien Collateral in favor of the
Initial Third Lien Secured Parties (including any such agreements, assignments,
mortgages, deeds of trust and other documents or instruments associated with any
Third Lien Substitute Facility).
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement or other financial agreement or arrangement with respect to
exposure to interest rates.
“Insolvency or Liquidation Proceeding” means:
(a)    any case commenced by or against the Company or any other Grantor under
the Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Company or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Company or any other Grantor or any
similar case or proceeding relative to the Company or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(b)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(c)    any other proceeding of any type or nature (including any composition
agreement) in which substantially all claims of creditors of the Company or any
other Grantor are determined and any payment or distribution is or may be made
on account of such claims.

8
5279325v2

--------------------------------------------------------------------------------




“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or • production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations.
“Modified ACNTA” has the meaning set forth in the Second Lien Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Second Lien Indenture as of the date hereof.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), premium (if any), fees, indemnifications, reimbursements, expenses
and other liabilities payable under the documentation governing any Debt.
“Officer” means, with respect to any Person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the General Counsel, the Controller, the Secretary or Corporate Secretary, any
Executive Vice President, any Senior Vice President, any Vice President or any
Assistant Vice President of such Person.
“Officers’ Certificate” means a certificate signed on behalf of the Company by
any Officer of Company.
“Oil and Gas Hedging Contract” means any oil and gas hedging agreement and other
agreement or arrangement designed to protect the Company or any Grantor against
fluctuations in oil and gas prices.
“Oil and Gas Properties” means • Hydrocarbon Interests; • the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; • all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; • all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; • all Hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Hydrocarbon Interests; •
all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests; and
• all Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants,

9
5279325v2

--------------------------------------------------------------------------------




plant compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems, power and cogeneration facilities and any
infrastructure related to any thereof, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.
“Original Second Lien Collateral Trustee” has the meaning assigned to such term
in the preamble hereto.
“Original Second Lien Trustee” means Wilmington Trust, National Association, in
its capacity as trustee under the Second Lien Indenture, and together with its
successors in such capacity.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PQLLC” means PetroQuest Energy, L.L.C., a Louisiana limited liability company.
“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.
“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.
“Priority Credit Agreement” means the Credit Agreement, dated as of October 2,
2008, among PQLLC as borrower, the Company as parent guarantor, the Original
Priority Lien Agent, the lenders party thereto from time to time and the other
agents named therein, as amended, restated, adjusted, waived, renewed, extended,
supplemented or otherwise modified from time to time with the same and/or
different lenders and/or agents and any credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Priority Substitute Credit Facility.
“Priority Lien” means a Lien granted by the Company or any Grantor in favor of
the Priority Lien Agent, at any time, upon any Property of such Company or such
Grantor to secure Priority Lien Obligations (including Liens on such Collateral
under the security documents associated with any Priority Substitute Credit
Facility).
“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or
holders of the Debt and other Obligations evidenced thereunder or governed
thereby, in each case, together with its successors in such capacity.
“Priority Lien Cap” means, as of any date, • the aggregate principal amount of
all Debt outstanding at any time under the Priority Credit Agreement (with
outstanding letters of credit being deemed to have a principal amount equal to
the stated amount thereof) not in excess of the greatest of (%4) $50,000,000,
(%4) the Borrowing Base in effect at the time of incurrence of such Debt, and
(%4) 30% of Modified ACNTA at the time of incurrence of such Debt plus • the
amount of all Hedging Obligations, to the extent such Hedging Obligations are
secured by the Priority Liens, plus • the amount of all Bank Product
Obligations, plus • the

10
5279325v2

--------------------------------------------------------------------------------




amount of accrued and unpaid interest (excluding any interest paid-in-kind) and
outstanding fees, to the extent such Obligations are secured by the Priority
Liens, plus (e) any amount of protective advances made by the First Lien Secured
Parties in respect of any Collateral (including advances for insurance, taxes
and maintenance of Collateral), plus (f) fees, indemnifications, reimbursements
and expenses as may be due pursuant to the terms of any Priority Lien Debt.
“Priority Lien Collateral” means all “Collateral”, as defined in the Priority
Credit Agreement or any other Priority Lien Document, and any other assets of
any Grantor now or at any time hereafter subject to Liens which secure, but only
to the extent securing, any Priority Lien Obligation.
“Priority Lien Debt” means the Debt under the Priority Credit Agreement
(including letters of credit and reimbursement obligations with respect thereto)
and all Debt incurred under any Priority Substitute Credit Facility.
“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.
“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and the Bank Product Obligations, provided that Hedging
Obligations shall only constitute Priority Lien Obligations to the extent that
such Hedging Obligations are secured under the terms of the Priority Credit
Agreement and Priority Lien Security Documents. Notwithstanding any other
provision hereof, the term “Priority Lien Obligations” will include accrued
interest, fees, costs, and other charges incurred under the Priority Credit
Agreement and the other Priority Lien Documents, whether incurred before or
after commencement of an Insolvency or Liquidation Proceeding, and whether or
not allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Priority Lien Obligations (whether by or on behalf
of the Company, as proceeds of security, enforcement of any right of set-off, or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside, or required to be paid to a debtor in possession, trustee, receiver, or
similar Person, then the Obligation or part thereof originally intended to be
satisfied will be deemed to be reinstated and outstanding as if such payment had
not occurred.
“Priority Lien Secured Parties” means, at any time, (a) the Priority Lien Agent,
(b) each lender or issuing bank under the Priority Credit Agreement, (c) each
holder, provider or obligee of any Hedging Obligations or Bank Product
Obligation that is a lender under the Priority Credit Agreement or an Affiliate
(as defined herein or in the Priority Credit Agreement) thereof at the time such
Hedging Obligation or Bank Product Obligation is entered into, or is a secured
party (or a party entitled to the benefits of the security) under any Priority
Lien Document, (d) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Priority Lien Document, (e) each other
Person that provides letters of credit, guarantees or other credit support
related thereto under any Priority Lien Document and (f) each other holder of,
or obligee in respect of, any Priority Lien Obligations (including pursuant to a
Priority Substitute Credit Facility), in each case to the extent designated as a
secured party (or a party entitled to the benefits of the security) under any
Priority Lien Document outstanding at such time.
“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by

11
5279325v2

--------------------------------------------------------------------------------




the Company or any other Grantor creating (or purporting to create) a Lien upon
Collateral in favor of the Priority Lien Agent (including any such agreements,
assignments, mortgages, deeds of trust and other documents or instruments
associated with any Priority Substitute Credit Facility).
“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving or asset-based loan facility and may be a facility evidenced
or governed by a credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument; provided that any Priority
Lien securing such Priority Substitute Credit Facility shall be subject to the
terms of this Agreement for all purposes (including the lien priorities as set
forth herein as of the date hereof).
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Recovery” has the meaning assigned to such term in Section 4.03.
“Replaces” means, • in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances, amends and restates or
replaces the Priority Credit Agreement, the Priority Lien Obligations or such
Priority Substitute Credit Facility in whole (in a transaction that is in
compliance with Section 4.04(a)) and that all commitments thereunder are
terminated, or, to the extent permitted by the terms of the Priority Credit
Agreement, Priority Lien Obligations or such Priority Substitute Credit
Facility, in part, • in respect of any agreement with reference to the Second
Lien Documents, the Second Lien Obligations or any Second Lien Substitute
Facility, that such Debt refunds, refinances, amends and restates or replaces
the Second Lien Documents, the Second Lien Obligations or such Second Lien
Substitute Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility, in part, and • in respect
of any agreement with reference to the Third Lien Documents, the Third Lien
Obligations or any Third Lien Substitute Facility, that such Debt refunds,
refinances, amends and restates or replaces the Third Lien Documents, the Third
Lien Obligations or such Third Lien Substitute Facility in whole (in a
transaction that is in compliance with Section 4.04(a)) and that all commitments
thereunder are terminated, or, to the extent permitted by the terms of the Third
Lien Documents, the Third Lien Obligations, or such Third Lien Substitute
Facility, in part. “Replace,” “Replaced” and “Replacement” shall have
correlative meanings.
“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Second Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).
“Second Lien Collateral” means all “Collateral”, as defined in any Second Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.
“Second Lien Collateral Trust Agreement” means the Collateral Trust Agreement,
dated as of February 17, 2016, among the Company, the other Grantors from time
to time party thereto, the Second Lien Trustee, the other Second Lien
Representatives from time to time party thereto and the Second Lien Collateral
Trustee, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Second Lien Document.

12
5279325v2

--------------------------------------------------------------------------------




“Second Lien Collateral Trustee” means the Original Second Lien Collateral
Trustee, together with its successors in such capacity appointed pursuant to the
terms of the Second Lien Collateral Trust Agreement.
“Second Lien Debt” means the Debt under the Second Lien Indenture Notes issued
on the date hereof and guarantees thereof and all additional Debt incurred under
any Additional Second Lien Documents and all additional Debt in respect of
Additional Notes and guarantees thereof, in each case, that was permitted to be
incurred and secured in accordance with the Secured Debt Documents and with
respect to which the requirements of Section 4.04(b) have been (or are deemed)
satisfied, and all Debt incurred under any Second Lien Substitute Facility.
“Second Lien Documents” means the Indenture Second Lien Documents and the
Additional Second Lien Documents.
“Second Lien Indenture” means the Indenture, dated as of February 17, 2016,
among the Company, the Grantors party thereto from time to time, the Second Lien
Collateral Trustee and the Second Lien Trustee, as amended, restated, adjusted,
waived, renewed, extended, supplemented or otherwise modified from time to time
in accordance with the terms hereof (including any supplements executed in
connection with the issuance of any Series of Second Lien Debt under the Second
Lien Indenture) unless restricted by the terms of this Agreement, and any credit
agreement, loan agreement, note agreement, promissory note, indenture or any
other agreement or instrument evidencing or governing the terms of any Second
Lien Substitute Facility.
“Second Lien Indenture Notes” means • the 10% Second Lien Secured Notes due 2021
issued under the Second Lien Indenture on the date hereof, and • any Additional
Notes for which the requirements of Section 3.8 of the Second Lien Collateral
Trust Agreement have been satisfied.
“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Indenture and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding.
“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.
“Second Lien Representative” means • in the case of the Second Lien Indenture
Notes, the Second Lien Trustee, and • in the case of any other Series of Second
Lien Debt, the trustee, agent or representative of the holders of such Series of
Second Lien Debt who (%4) is appointed as a Second Lien Representative (for
purposes related to the administration of the security documents) pursuant to
the indenture, credit agreement or other agreement governing such Series of
Second Lien Debt, together with its successors in such capacity, and (%4) has
become party to the Second Lien Collateral Trust Agreement by executing a
joinder in the form required under the Second Lien Collateral Trust Agreement.
“Second Lien Secured Parties” means the Indenture Second Lien Secured Parties
and the Additional Second Lien Secured Parties.
“Second Lien Security Documents” means the Indenture Second Lien Security
Documents and the Additional Second Lien Security Documents.
“Second Lien Standstill Period” has the meaning assigned to such term in Section
3.02(a)(i).

13
5279325v2

--------------------------------------------------------------------------------




“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) and (b) of this Agreement have been
satisfied and that is permitted to be incurred pursuant to the Priority Lien
Documents, the proceeds of which are used to, among other things, Replace the
Second Lien Indenture and/or any Additional Second Lien Debt Facility then in
existence. For the avoidance of doubt, no Second Lien Substitute Facility shall
be required to be evidenced by notes or other instruments and may be a facility
evidenced or governed by a credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument; provided that
any such Second Lien Substitute Facility shall be subject to the terms of this
Agreement for all purposes (including the lien priority as set forth herein as
of the date hereof) as the other Liens securing the Second Lien Obligations are
subject to under this Agreement.
“Second Lien Trustee” means the Original Second Lien Trustee, together with its
successors in such capacity appointed pursuant to the terms of the Second Lien
Indenture.
“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.
“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee.
“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.
“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.
“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.
“Series of Second Lien Debt” means, severally, the Second Lien Indenture Notes
and each other issue or series of Second Lien Debt (including any Additional
Second Lien Debt Facility) for which a single transfer register is maintained.
“Series of Secured Debt” means the Priority Lien Debt, each Series of Second
Lien Debt and each Series of Third Lien Debt.
“Series of Third Lien Debt” means, severally, the Initial Third Lien Debt
Facility and each other issue or series of Third Lien Debt (including any
Additional Third Lien Debt Facility) for which a single transfer register is
maintained.
“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.
“subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Voting Stock is at the time owned or controlled, directly or
indirectly, by • such Person, • such Person and one or more Subsidiaries of such
Person or • one or more Subsidiaries of such Person.

14
5279325v2

--------------------------------------------------------------------------------




“Third Lien” means a Lien granted by a Third Lien Document to the Third Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Third Lien Obligations (including Liens on such Collateral under the security
documents associated with any Third Lien Substitute Facility).
“Third Lien Collateral” means all “Collateral”, as defined in any Third Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Third Lien
Obligations.
“Third Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of the Initial Third Lien Debt Facility, a collateral
trust agreement entered into among the Company, the other Grantors, the Third
Lien Trustee, the other Third Lien Representatives and the Third Lien Collateral
Trustee, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Third Lien Document.
“Third Lien Collateral Trustee” means from and after the date of execution and
delivery of the Initial Third Lien Debt Facility, the agent, collateral agent,
trustee, collateral trustee or other representative of the lenders or other
holders of the Debt and other Obligations evidenced thereunder or governed
thereby, in each case, together with its successors in such capacity pursuant to
the terms of the Third Lien Collateral Trust Agreement.
“Third Lien Debt” means Debt under the Initial Third Lien Debt Facility and Debt
incurred under any Additional Third Lien Documents and with respect to which the
requirements of Section 4.04(c) have been satisfied, and all Debt incurred under
any Third Lien Substitute Facility.
“Third Lien Documents” means the Initial Third Lien Documents, the Additional
Third Lien Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing any Third Lien Substitute
Facility.
“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).
“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.
“Third Lien Representative” means • in the case of the Initial Third Lien Debt
Facility, the Third Lien Trustee and • in the case of any other Series of Third
Lien Debt, the trustee, agent or representative of the holders of such Series of
Third Lien Debt who (%4) is appointed as a Third Lien Representative (for
purposes related to the administration of the security documents) pursuant to
the indenture, credit agreement or other agreement governing such Series of
Third Lien Debt, together with its successors in such capacity, and (%4) has
become party to the Third Lien Collateral Trust Agreement by executing a joinder
in the form required under the Third Lien Collateral Trust Agreement.
“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).
“Third Lien Secured Parties” means the Initial Third Lien Secured Parties and
the Additional Third Lien Secured Parties.
“Third Lien Security Documents” means the Initial Third Lien Security Documents
and the Additional Third Lien Security Documents.

15
5279325v2

--------------------------------------------------------------------------------




“Third Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) and (b) of this Agreement have been
satisfied and that is permitted to be incurred pursuant to the Priority Lien
Documents and the Second Lien Documents, the proceeds of which are used to,
among other things, Replace any Initial Third Lien Debt Facility and/or
Additional Third Lien Debt Facility then in existence. For the avoidance of
doubt, no Third Lien Substitute Facility shall be required to be evidenced by
notes or other instruments and may be a facility evidenced or governed by a
credit agreement, loan agreement, note agreement, promissory note, indenture or
any other agreement or instrument; provided that any such Third Lien Substitute
Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priority as set forth herein as of the date hereof) as the
other Liens securing the Third Lien Obligations are subject to under this
Agreement.
“Third Lien Trustee” means, from and after the date of execution and delivery of
the Initial Third Lien Debt Facility or Third Lien Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the Debt and other Obligations evidenced thereunder or governed
thereby, together with its successors in such capacity.
“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
ARTICLE II    
LIEN PRIORITIES
Section 2.01    Relative Priorities. • The grant of the Priority Liens pursuant
to the Priority Lien Documents, the grant of the Second Liens pursuant to the
Second Lien Documents and the grant of the Third Liens pursuant to the Third
Lien Documents create three separate and distinct Liens on the Collateral.
(a)    Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents, the Third Lien Documents or any other
agreement or instrument or operation of law to the contrary, or any other
circumstance whatsoever and irrespective of (%4) how a Lien was acquired
(whether by grant, possession, statute, operation of law, subrogation, or
otherwise), (%4) the time, manner, or order of the grant, attachment or
perfection of a Lien, (%4) any conflicting provision of the New York UCC or
other applicable law, (%4) any defect in, or non-perfection, setting aside, or
avoidance of, a Lien or a Priority Lien Document, a Second Lien Document or a
Third Lien Document, (%4) the modification of a Priority Lien Obligation, a
Second Lien Obligation or a Third Lien Obligation, or (%4) the subordination of
a Lien on Collateral securing a Priority Lien Obligation to a Lien securing
another obligation of the Company or other Person that is permitted under the
Priority Lien Documents as in effect on the date hereof or securing a DIP
Financing, each of the Second Lien Collateral Trustee, on behalf of itself and
the other Second Lien Secured Parties, and the Third Lien Collateral Trustee, on
behalf of itself and the other Third Lien Secured Parties, hereby agrees that
(%5) any Priority Lien on any Collateral now or hereafter held by or for the
benefit of any Priority Lien Secured Party shall be senior in right, priority,
operation, effect and all other respects to (%6) any and all Second Liens on any
Collateral and (%6) any and all Third Liens on any Collateral, (%5) any Second
Lien on any Collateral now or hereafter held by or for

16
5279325v2

--------------------------------------------------------------------------------




the benefit of any Second Lien Secured Party shall be (%6) junior and
subordinate in right, priority, operation, effect and all other respects to any
and all Priority Liens on any Collateral, in any case, subject to the Priority
Lien Cap as provided herein and (%6) senior in right, priority, operation,
effect and all other respects to any and all Third Liens on any Collateral, and
(%5) any Third Lien on any Collateral now or hereafter held by or for the
benefit of any Third Lien Secured Party shall be junior and subordinate in
right, priority, operation, effect and all other respects to (%6) any and all
Priority Liens on any Collateral and (%6) any and all Second Liens on any
Collateral.
(b)    It is acknowledged that, subject to the Priority Lien Cap (as provided
herein), (%4) the aggregate amount of the Priority Lien Obligations may be
increased from time to time pursuant to the terms of the Priority Lien
Documents, (%4) a portion of the Priority Lien Obligations consists or may
consist of Debt that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and (%4)(%5) the Priority Lien Documents may be
replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (%5) the Priority Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, in the
case of the foregoing (A) and (B) all without affecting the subordination of the
Second Liens or Third Liens hereunder or the provisions of this Agreement
defining the relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties. The lien priorities
provided for herein shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, increase, renewal, restatement or
Replacement of either the Priority Lien Obligations (or any part thereof), the
Second Lien Obligations (or any part thereof) or the Third Lien Obligations (or
any part thereof), by the release of any Collateral or of any guarantees for any
Priority Lien Obligations or by any action that any Secured Debt Representative
or Secured Party may take or fail to take in respect of any Collateral.
Section 2.02    Prohibition on Marshalling, Etc. • Until the Discharge of
Priority Lien Obligations, the Second Lien Collateral Trustee will not assert
any marshalling, appraisal, valuation, or other similar right that may otherwise
be available to such Second Lien Collateral Trustee, for itself or as a
representative of another Person.
(a)    Until the Discharge of Priority Lien Obligations and the Discharge of
Second Lien Obligations, the Third Lien Collateral Trustee will not assert any
marshalling, appraisal, valuation, or other similar right that may otherwise be
available to such Third Lien Collateral Trustee, for itself or as a
representative of another Person.
Section 2.03    No New Liens. The parties hereto agree that, • so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, • grant or
permit any additional Liens on any asset of a Grantor to secure any Third Lien
Obligation, or take any action to perfect any additional Liens, unless it has
granted, or substantially concurrently therewith grants (or offers to grant), a
Lien on such asset of such Grantor to secure (%5) the Priority Lien Obligations
and has taken all actions required to perfect such Liens and (%5) the Second
Lien Obligations and has taken all actions required to perfect such Liens;
provided, however, the refusal or inability of the Priority Lien Agent or the
Second Lien Collateral Trustee to accept such Lien will not prevent the Third
Lien Collateral Trustee from taking the Lien, (%4) grant or permit any
additional Liens on any asset of a Grantor to secure any Second Lien Obligation,
or take any action to perfect any additional Liens, unless it has granted, or
substantially concurrently therewith grants (or offers to grant), a Lien on such
asset of such Grantor to secure (%5) the Priority Lien Obligations and has taken
all actions required to perfect such Liens and (%5) the Third Lien Obligations
and has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Priority Lien Agent or the Third Lien Collateral
Trustee to accept

17
5279325v2

--------------------------------------------------------------------------------




such Lien will not prevent the Second Lien Collateral Trustee from taking the
Lien, or (%4) grant or permit any additional Liens on any asset of a Grantor
(other than Indenture Excluded Property) to secure any Priority Lien Obligation,
or take any action to perfect any additional Liens, unless it has granted, or
substantially concurrently therewith grants (or offers to grant), a Lien on such
asset of such Grantor to secure (%5) the Second Lien Obligations and has taken
all actions required to perfect such Liens and (%5) the Third Lien Obligations
and has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee to accept such Lien will not prevent the Priority Lien Agent
from taking the Lien and, for the avoidance of doubt, this clause (iii) shall
not apply to any Indenture Excluded Property, and • after the Discharge of
Priority Lien Obligations but prior to the Discharge of Second Lien Obligations,
none of the Grantors shall, nor shall any Grantor permit any of its subsidiaries
to, (%4) grant or permit any additional Liens on any asset of a Grantor to
secure any Second Lien Obligation, or take any action to perfect any additional
Liens, unless it has granted, or substantially concurrently therewith grants (or
offers to grant), a Lien on such asset of such Grantor to secure the Third Lien
Obligations; provided, however, the refusal or inability of the Third Lien
Collateral Trustee to accept such Lien will not prevent the Second Lien
Collateral Trustee from taking the Lien or (%4) grant or permit any additional
Liens on any asset of a Grantor to secure any Third Lien Obligations unless it
has granted, or substantially concurrently therewith grants (or offers to
grant), a Lien on such asset of a Grantor to secure the Second Lien Obligations
and has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Second Lien Collateral Trustee to accept such Lien
will not prevent the Third Lien Collateral Trustee from taking the Lien, with
each such Lien as described in clauses (a) and (b) of this Section 2.03 to be
subject to the provisions of this Agreement. To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other right or remedy available to the Priority Lien Agent,
the other Priority Lien Secured Parties, the Second Lien Collateral Trustee or
the other Second Lien Secured Parties, each of the Second Lien Collateral
Trustee, for itself and on behalf of the other Second Lien Secured Parties and
the Third Lien Collateral Trustee, for itself and on behalf of the other Third
Lien Secured Parties, agrees that any amounts received by or distributed to any
Second Lien Secured Party or Third Lien Secured Party, as applicable, pursuant
to or as a result of any Lien granted in contravention of this Section 2.03
shall be subject to Section 3.05(b).
Section 2.04    Similar Collateral and Agreements. The parties hereto
acknowledge and agree that it is their intention that the Priority Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral be
identical other than with respect to any Indenture Excluded Property which shall
not constitute either Second Lien Collateral or Third Lien Collateral. In
furtherance of the foregoing, the parties hereto agree • to cooperate in good
faith in order to determine, upon any reasonable request by the Priority Lien
Agent, the Second Lien Collateral Trustee or the Third Lien Collateral Trustee,
the specific assets included in the Priority Lien Collateral, the Second Lien
Collateral and the Third Lien Collateral, the steps taken to perfect the
Priority Liens, the Second Liens and the Third Liens thereon and the identity of
the respective parties obligated under the Priority Lien Documents, the Second
Lien Documents and the Third Lien Documents in respect of the Priority Lien
Obligations, the Second Lien Obligations and the Third Lien Obligations,
respectively, • that the Second Lien Security Documents creating Liens on the
Collateral shall be in all material respects the same forms of documents as the
respective Priority Lien Security Documents creating Liens on the Collateral
other than (%4) with respect to the priority nature of the Liens created
thereunder in such Collateral, (%4) such other modifications to such Second Lien
Security Documents which are less restrictive than the corresponding Priority
Lien Security Documents, (%4) provisions in the Second Lien Security Documents
which are solely applicable to the rights and duties of the Second Lien Secured
Parties, (%4) such deletions or modifications of representations, warranties and
covenants as are customary with respect to security documents establishing Liens
securing publicly traded debt securities and (%4) such deletions or
modifications necessary to exclude the Indenture Excluded Property from the
Second Lien Collateral, • that the Third Lien Security Documents creating Liens
on the Collateral shall be in all material respects the same

18
5279325v2

--------------------------------------------------------------------------------




forms of documents as the respective Priority Lien Security Documents and Second
Lien Security Documents creating Liens on the Collateral other than (%4) with
respect to the priority nature of the Liens created thereunder in such
Collateral, (%4) such other modifications to such Third Lien Security Documents
which are less restrictive than the corresponding Priority Lien Security
Documents and Second Lien Security Documents, (%4) provisions in the Third Lien
Security Documents which are solely applicable to the rights and duties of the
Third Lien Secured Parties, (%4) with such deletions or modifications of
representations, warranties and covenants as are customary with respect to
security documents establishing Liens securing publicly traded debt securities,
and (%4) such deletions or modifications necessary to exclude the Indenture
Excluded Property from the Third Lien Collateral, • that at no time shall there
be any Grantor that is an obligor in respect of the Second Lien Obligations that
is not also an obligor in respect of the Priority Lien Obligations and • that at
no time shall there be any Grantor that is an obligor in respect of the Third
Lien Obligations that is not also an obligor in respect of the Priority Lien
Obligations and the Second Lien Obligations.
Section 2.05    No Duties of Priority Lien Agent. Each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, acknowledges and agrees that neither the Priority Lien Agent
nor any other Priority Lien Secured Party shall have any duties or other
obligations to any such Second Lien Secured Party or Third Lien Secured Party
with respect to any Collateral, other than to transfer to the Second Lien
Collateral Trustee any remaining Collateral and any proceeds of the sale or
other Disposition of any such Collateral remaining in its possession following
the associated Discharge of Priority Lien Obligations, in each case without
representation or warranty on the part of the Priority Lien Agent or any
Priority Lien Secured Party. In furtherance of the foregoing, each Second Lien
Secured Party and Third Lien Secured Party acknowledges and agrees that until
the Discharge of Priority Lien Obligations (subject to the terms of Section
3.02, including the rights of the Second Lien Secured Parties and the Third Lien
Secured Parties following the expiration of any applicable Standstill Period),
the Priority Lien Agent shall be entitled, for the benefit of the Priority Lien
Secured Parties, to sell, transfer or otherwise Dispose of or deal with such
Collateral, as provided herein and in the Priority Lien Documents, without
regard to • any Second Lien or any rights to which the Second Lien Collateral
Trustee or any Second Lien Secured Party would otherwise be entitled as a result
of such Second Lien or • any Third Lien or any rights to which the Third Lien
Collateral Trustee or any Third Lien Secured Party would otherwise be entitled
as a result of such Third Lien. Without limiting the foregoing, each Second Lien
Secured Party and Third Lien Secured Party agrees that neither the Priority Lien
Agent nor any other Priority Lien Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Collateral, or to sell,
Dispose of or otherwise liquidate all or any portion of such Collateral, in any
manner that would maximize the return to the Second Lien Secured Parties or the
Third Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Second Lien Secured Parties or the Third Lien
Secured Parties, as applicable, from such realization, sale, Disposition or
liquidation. Each of the Second Lien Secured Parties and Third Lien Secured
Parties waives any claim such Second Lien Secured Party or Third Lien Secured
Party may now or hereafter have against the Priority Lien Agent or any other
Priority Lien Secured Party arising out of any actions which the Priority Lien
Agent or the Priority Lien Secured Parties take or omit to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral, and actions
with respect to the collection of any claim for all or any part of the Priority
Lien Obligations from any account debtor, guarantor or any other party) in
accordance with this Agreement and the Priority Lien Documents or the valuation,
use, protection or release of any security for the Priority Lien Obligations.

19
5279325v2

--------------------------------------------------------------------------------




Section 2.06    No Duties of Second Lien Collateral Trustee. The Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
acknowledges and agrees that neither the Second Lien Collateral Trustee nor any
other Second Lien Secured Party shall have any duties or other obligations to
such Third Lien Secured Party with respect to any Collateral, other than to
transfer to the Third Lien Collateral Trustee any remaining Collateral and any
proceeds of the sale or other Disposition of any such Collateral remaining in
its possession following the associated Discharge of Second Lien Obligations
(provided such Discharge of Second Lien Obligations occurs after the Discharge
of Priority Lien Obligations), in each case without representation or warranty
on the part of the Second Lien Collateral Trustee or any Second Lien Secured
Party. In furtherance of the foregoing, each Third Lien Secured Party
acknowledges and agrees that after the Discharge of Priority Lien Obligations
and until the Discharge of Second Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Third Lien Secured Parties following
expiration of the Third Lien Second Standstill Period), the Second Lien
Collateral Trustee shall be entitled, for the benefit of the Second Lien Secured
Parties, to sell, transfer or otherwise Dispose of or deal with such Collateral,
as provided herein and in the Second Lien Documents, without regard to any Third
Lien or any rights to which the Third Lien Collateral Trustee or any Third Lien
Secured Party would otherwise be entitled as a result of such Third Lien.
Without limiting the foregoing, each Third Lien Secured Party agrees that
neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Collateral, or to sell, Dispose of or otherwise liquidate all or any
portion of such Collateral, in any manner that would maximize the return to the
Third Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Third Lien Secured Parties from such
realization, sale, Disposition or liquidation. Following the Discharge of
Priority Lien Obligations and the Discharge of Second Lien Obligations, the
Third Lien Collateral Trustee and the other Third Lien Secured Parties may,
subject to any other agreements binding on the Third Lien Collateral Trustee or
such other Third Lien Secured Parties, assert their rights under the New York
UCC or otherwise to any proceeds remaining following a sale, Disposition or
other liquidation of Collateral by, or on behalf of the Third Lien Secured
Parties. Each of the Third Lien Secured Parties waives any claim such Third Lien
Secured Party may now or hereafter have against the Second Lien Collateral
Trustee or any other Second Lien Secured Party arising out of any actions which
the Second Lien Collateral Trustee or the Second Lien Secured Parties take or
omit to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral, and actions with respect to the collection of any claim for all or
any part of the Second Lien Obligations from any account debtor, guarantor or
any other party) in accordance with this Agreement and the Second Lien Documents
or the valuation, use, protection or release of any security for the Second Lien
Obligations.
ARTICLE III    
ENFORCEMENT RIGHTS; PURCHASE OPTION
Section 3.01    Limitation on Enforcement Action. • Prior to the Discharge of
Priority Lien Obligations, each of the Second Lien Collateral Trustee, for
itself and on behalf of each Second Lien Secured Party, and the Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
hereby agrees that, subject to Section 3.05(b) and Section 4.07, none of the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party shall commence any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its interest in or realize
upon, or take any other action available to it in respect of, any Collateral
under any Second Lien Security Document or Third Lien Security Document, as
applicable, applicable law or otherwise (including but not

20
5279325v2

--------------------------------------------------------------------------------




limited to any right of setoff), it being agreed that only the Priority Lien
Agent, acting in accordance with the applicable Priority Lien Documents, shall
have the exclusive right (and whether or not any Insolvency or Liquidation
Proceeding has been commenced), to take any such actions or exercise any such
remedies, in each case, without any consultation with or the consent of the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party. In exercising
rights and remedies with respect to the Collateral, the Priority Lien Agent and
the other Priority Lien Secured Parties may enforce the provisions of the
Priority Lien Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in their sole discretion and regardless of
whether such exercise and enforcement is adverse to the interest of any Second
Lien Secured Party or Third Lien Secured Party. Such exercise and enforcement
shall include the rights of an agent appointed by them to Dispose of Collateral
upon foreclosure, to incur expenses in connection with any such Disposition and
to exercise all the rights and remedies of a secured creditor under the Uniform
Commercial Code, the Bankruptcy Code or any other Bankruptcy Law. Without
limiting the generality of the foregoing, the Priority Lien Agent will have the
exclusive right to deal with that portion of the Collateral consisting of
deposit accounts and securities accounts (collectively “Accounts”), including
exercising rights under control agreements with respect to such Accounts. Each
of the Second Lien Collateral Trustee, for itself and on behalf of the other
Second Lien Secured Parties and the Third Lien Collateral Trustee, for itself
and on behalf of the other Third Lien Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any Second Lien
Security Document, any other Second Lien Document, any Third Lien Security
Document or any other Third Lien Document, as applicable, shall be deemed to
restrict in any way the rights and remedies of the Priority Lien Agent or the
other Priority Lien Secured Parties with respect to the Collateral as set forth
in this Agreement. Notwithstanding the foregoing, subject to Section 3.05, each
of the Second Lien Collateral Trustee, on behalf of the Second Lien Secured
Parties, and the Third Lien Collateral Trustee, on behalf of the Third Lien
Secured Parties, may, but will have no obligation to, take all such actions (not
adverse to the Priority Liens or the rights of the Priority Lien Agent and the
Priority Lien Secured Parties) it deems necessary to perfect or continue the
perfection of the Second Liens in the Collateral or to create, preserve or
protect (but not enforce) the Second Liens in the Collateral or to perfect or
continue the perfection of the Third Liens in the Collateral or to create,
preserve or protect (but not enforce) the Third Liens in the Collateral, as
applicable. Nothing herein shall limit the right or ability of the Second Lien
Secured Parties or any Third Lien Secured Parties to (%4) purchase (by credit
bid or otherwise) all or any portion of the Collateral in connection with any
enforcement of remedies by the Priority Lien Agent to the extent that, and so
long as, the Priority Lien Secured Parties receive payment in full in cash of
all Priority Lien Obligations upon giving effect thereto or (%4) file a proof of
claim with respect to the Second Lien Obligations or the Third Lien Obligations,
as applicable.
(b)    Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, hereby agrees that,
subject to Section 3.05(b) and Section 4.07, neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party shall commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Collateral under any
Third Lien Security Document, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that only the Second Lien
Collateral Trustee, acting in accordance with the applicable Second Lien
Documents, shall have the exclusive right (and whether or not any Insolvency or
Liquidation Proceeding has been commenced), to take any such actions or exercise
any such remedies, in each case, without any consultation with or the consent of
the Third Lien Collateral Trustee or any other Third Lien Secured Party. In
exercising rights and remedies with respect to the Collateral, the Second Lien
Collateral Trustee and the other Second Lien Secured Parties may (but shall not
be obligated

21
5279325v2

--------------------------------------------------------------------------------




to) enforce the provisions of the Second Lien Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion and regardless of whether such exercise and enforcement is
adverse to the interest of any Third Lien Secured Party. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law. Without limiting the generality of the foregoing, the Second Lien
Collateral Trustee will have the exclusive right to deal with the Accounts,
including exercising rights under control agreements with respect to such
Accounts. The Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Third Lien Security Document
or any other Third Lien Document shall be deemed to restrict in any way the
rights and remedies of the Second Lien Collateral Trustee or the other Second
Lien Secured Parties with respect to the Collateral as set forth in this
Agreement. Notwithstanding the foregoing, subject to Section 3.05, the Third
Lien Collateral Trustee may, but will have no obligation to, on behalf of the
Third Lien Secured Parties, take all such actions (not adverse to the Second
Liens or the rights of the Second Lien Collateral Trustee and the Second Lien
Secured Parties) it deems necessary to perfect or continue the perfection of the
Third Liens in the Collateral or to create, preserve or protect (but not
enforce) the Third Liens in the Collateral.
Section 3.02    Standstill Periods; Permitted Enforcement Action. • Prior to the
Discharge of Priority Lien Obligations and notwithstanding the foregoing Section
3.01, both before and during an Insolvency or Liquidation Proceeding:
(i)    after a period of 180 days has elapsed (which period will be tolled
during any period in which the Priority Lien Agent is not entitled, on behalf of
the Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (%5) any injunction issued by a
court of competent jurisdiction or (%5) the automatic stay or any other stay or
other prohibition in any Insolvency or Liquidation Proceeding) since the later
of (1) the date on which the Second Lien Debt is accelerated or (2) the date on
which the Second Lien Collateral Trustee has delivered to the Priority Lien
Agent written notice of the acceleration of any Second Lien Debt (the “Second
Lien Standstill Period”), the Second Lien Collateral Trustee and the other
Second Lien Secured Parties may enforce or exercise any rights or remedies with
respect to any Collateral; provided, however, that notwithstanding the
expiration of the Second Lien Standstill Period or anything in the Second Lien
Collateral Trust Agreement or the Second Lien Documents to the contrary, in no
event may the Second Lien Collateral Trustee or any other Second Lien Secured
Party enforce or exercise any rights or remedies with respect to any Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if the
Priority Lien Agent on behalf of the Priority Lien Secured Parties or any other
Priority Lien Secured Party shall have commenced, and shall be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to the Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Second Lien Representatives by the Priority Lien Agent); provided, further,
that, at any time after the expiration of the Second Lien Standstill Period, if
neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
have commenced and be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay or other
prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, and the Second Lien Collateral Trustee shall have

22
5279325v2

--------------------------------------------------------------------------------




commenced the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, then
for so long as the Second Lien Collateral Trustee is diligently pursuing such
rights or remedies, none of any Priority Lien Secured Party, the Priority Lien
Agent, any Third Lien Secured Party or the Third Lien Collateral Trustee shall
take any action of a similar nature with respect to such Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding; provided,
further, that, if the Second Lien Collateral Trustee or any Second Lien Secured
Party exercises rights or remedies in accordance with the terms of this Section
3.02(a)(i), then such Person shall promptly give notice thereof to the Priority
Lien Agent; and
(ii)    after a period of 270 days has elapsed (which period will be tolled
during any period in which the Priority Lien Agent is not entitled, on behalf of
the Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (%5) any injunction issued by a
court of competent jurisdiction or • the automatic stay or any other stay or
other prohibition in any Insolvency or Liquidation Proceeding) since the later
of (1) the date on which the Third Lien Debt is accelerated or (2) the date on
which the Third Lien Collateral Trustee has delivered to the Priority Lien Agent
and the Second Lien Collateral Trustee written notice of the acceleration of any
Third Lien Debt (the “Third Lien First Standstill Period”), the Third Lien
Collateral Trustee and the other Third Lien Secured Parties may enforce or
exercise any rights or remedies with respect to any Collateral; provided,
however, that notwithstanding the expiration of the Third Lien First Standstill
Period or anything in the Third Lien Collateral Trust Agreement or the Third
Lien Documents to the contrary, in no event may the Third Lien Collateral
Trustee or any other Third Lien Secured Party enforce or exercise any rights or
remedies with respect to any Collateral, or commence, join with any Person at
any time in commencing, or petition for or vote in favor of any resolution for,
any such action or proceeding, if (%6) the Priority Lien Agent on behalf of the
Priority Lien Secured Parties or any other Priority Lien Secured Party or (%6)
the Second Lien Collateral Trustee on behalf of the Second Lien Secured Parties
or any other Second Lien Secured Party shall have commenced, and shall be
diligently pursuing (or shall have sought or requested relief from, or
modification of, the automatic stay or any other stay or other prohibition in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof), the enforcement or exercise of any rights or remedies with respect to
the Collateral or any such action or proceeding (prompt written notice thereof
to be given to the Third Lien Representatives by the Priority Lien Agent or the
Second Lien Collateral Trustee, as applicable); provided, further, that, at any
time after the expiration of the Third Lien First Standstill Period, if none of
any Priority Lien Secured Party, the Priority Lien Agent, any Second Lien
Secured Party or the Second Lien Collateral Trustee shall have commenced and be
diligently pursuing the enforcement or exercise of any rights or remedies with
respect to any material portion of the Collateral or any such action or
proceeding, and the Third Lien Collateral Trustee shall have commenced the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, then for so long as
the Third Lien Collateral Trustee is diligently pursuing such rights or
remedies, none of any Priority Lien Secured Party, the Priority Lien Agent, any
Second Lien Secured Party or the Second Lien Collateral Trustee shall take any
action of a similar nature with respect to such Collateral, or commence, join
with any Person at any time in commencing, or petition for or vote in favor of
any resolution for, any such action or proceeding; provided, further, that, if
the Third Lien Collateral Trustee or any Third Lien Secured Party exercises
rights or remedies in accordance with the terms of this Section 3.02(a)(ii),
then such Person shall promptly give written notice thereof to the Priority Lien
Agent and the Second Lien Collateral Trustee.

23
5279325v2

--------------------------------------------------------------------------------




(b)    Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations and notwithstanding the foregoing Section
3.01, both before and during an Insolvency or Liquidation Proceeding, after a
period of 180 days has elapsed (which period will be tolled during any period in
which the Second Lien Collateral Trustee is not entitled, on behalf of the
Second Lien Secured Parties, to enforce or exercise any rights or remedies with
respect to any Collateral as a result of (%4) any injunction issued by a court
of competent jurisdiction or (%4) the automatic stay or any other stay or
prohibition in any Insolvency or Liquidation Proceeding) since the later of (1)
the date on which the Third Lien Debt is accelerated or (2) the date on which
the Third Lien Collateral Trustee has delivered to the Second Lien Collateral
Trustee written notice of the acceleration of any Third Lien Debt (the “Third
Lien Second Standstill Period”), the Third Lien Collateral Trustee and the other
Third Lien Secured Parties may enforce or exercise any rights or remedies with
respect to any Collateral; provided, however, that notwithstanding the
expiration of the Third Lien Second Standstill Period or anything in the Third
Lien Collateral Trust Agreement or the Third Lien Documents to the contrary, in
no event may the Third Lien Collateral Trustee or any other Third Lien Secured
Party enforce or exercise any rights or remedies with respect to any Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if the
Second Lien Collateral Trustee on behalf of the Second Lien Secured Parties or
any other Second Lien Secured Party shall have commenced, and shall be
diligently pursuing (or shall have sought or requested relief from, or
modification of, the automatic stay or any other stay or other prohibition in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof), the enforcement or exercise of any rights or remedies with respect to
the Collateral or any such action or proceeding (prompt written notice thereof
to be given to the Third Lien Representatives by the Second Lien Collateral
Trustee); provided, further, that, at any time after the expiration of the Third
Lien Second Standstill Period, if neither the Second Lien Collateral Trustee nor
any other Second Lien Secured Party shall have commenced and be diligently
pursuing the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, and the
Third Lien Collateral Trustee shall have commenced the enforcement or exercise
of any rights or remedies with respect to any material portion of the Collateral
or any such action or proceeding, then for so long as the Third Lien Collateral
Trustee is diligently pursuing such rights or remedies, neither any Second Lien
Secured Party nor the Second Lien Collateral Trustee shall take any action of a
similar nature with respect to such Collateral, or commence, join with any
Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding; provided, further, that, if the
Third Lien Collateral Trustee or any Third Lien Secured Party exercises rights
or remedies in accordance with the terms of this Section 3.02(b), then such
Person shall promptly give written notice thereof to the Second Lien Collateral
Trustee.
Section 3.03    Insurance. • Unless and until the Discharge of Priority Lien
Obligations has occurred (subject to the terms of Section 3.02, including the
rights of the Second Lien Secured Parties and the Third Lien Secured Parties
following expiration of any applicable Standstill Period), the Priority Lien
Agent shall have the sole and exclusive right, subject to the rights of the
Grantors under the Priority Lien Documents, to adjust and settle claims in
respect of Collateral under any insurance policy in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
Unless and until the Discharge of Priority Lien Obligations has occurred, and
subject to the rights of the Grantors under the Priority Lien Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) in respect of the Collateral shall be paid to
the Priority Lien Agent pursuant to the terms of the Priority Lien Documents
(including for purposes of cash collateralization of commitments, letters of
credit and Hedging Obligations). If the Second Lien Collateral Trustee, any
Second Lien Secured Party, the Third Lien Collateral Trustee or any Third Lien
Secured Party shall, at any time prior to the Discharge of Priority Lien
Obligations, receive any proceeds of any such insurance policy or any such award
or payment in contravention of the foregoing, it shall forthwith pay such
proceeds over to the Priority Lien Agent. In addition, if by virtue of being
named

24
5279325v2

--------------------------------------------------------------------------------




as an additional insured or loss payee of any insurance policy of any Grantor
covering any of the Collateral, the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party shall have the right to adjust or settle any claim under any
such insurance policy, then unless and until the Discharge of Priority Lien
Obligations has occurred, the Second Lien Collateral Trustee, any such Second
Lien Secured Party, the Third Lien Collateral Trustee and any such Third Lien
Secured Party shall promptly, without delay or hindrance, follow the
instructions of the Priority Lien Agent, or of the Grantors under the Priority
Lien Documents to the extent the Priority Lien Documents grant such Grantors the
right to adjust or settle such claims, with respect to such adjustment or
settlement (subject to the terms of Section 3.02, including the rights of the
Second Lien Secured Parties and the Third Lien Secured Parties following
expiration of any applicable Standstill Period).
(a)    Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period), the Second Lien Collateral Trustee
shall have the sole and exclusive right (but not the obligation), subject to the
rights of the Grantors under the Second Lien Documents, to adjust and settle
claims in respect of Collateral under any insurance policy in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
Unless and until the Discharge of Second Lien Obligations has occurred, and
subject to the rights of the Grantors under the Second Lien Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) in respect of the Collateral shall be paid to
the Second Lien Collateral Trustee pursuant to the terms of the Second Lien
Documents and, after the Discharge of Second Lien Obligations has occurred, to
the Third Lien Collateral Trustee to the extent required under the Third Lien
Documents and then, to the extent no Third Lien Obligations are outstanding, to
the owner of the subject property, to such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct. If the
Third Lien Collateral Trustee or any Third Lien Secured Party shall, at any time
following the Discharge of Priority Lien Obligations but prior to the Discharge
of Second Lien Obligations, receive any proceeds of any such insurance policy or
any such award or payment in contravention of the foregoing, it shall forthwith
pay such proceeds over to the Second Lien Collateral Trustee. In addition, if by
virtue of being named as an additional insured or loss payee of any insurance
policy of any Grantor covering any of the Collateral, the Third Lien Collateral
Trustee or any other Third Lien Secured Party shall have the right to adjust or
settle any claim under any such insurance policy, then unless and until the
Discharge of Second Lien Obligations has occurred, the Third Lien Collateral
Trustee and any such Third Lien Secured Party shall promptly, without delay or
hindrance, follow the instructions of the Second Lien Collateral Trustee, or of
the Grantors under the Second Lien Documents to the extent the Second Lien
Documents grant such Grantors the right to adjust or settle such claims, with
respect to such adjustment or settlement (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period).
Section 3.04    Notification of Release of Collateral. Each of the Priority Lien
Agent, the Second Lien Collateral Trustee and the Third Lien Collateral Trustee
shall give the other Secured Debt Representatives prompt written notice of the
Disposition by it of, and release by it of the Lien on, any Collateral. Such
notice shall describe in reasonable detail the subject Collateral, the parties
involved in such Disposition or release, the place, time, manner and method
thereof, and the consideration, if any, received therefor; provided, however,
that the failure to give any such notice shall not in and of itself in any way
impair the effectiveness of any such Disposition or release.

25
5279325v2

--------------------------------------------------------------------------------




Section 3.05    No Interference; Payment Over.
(a)    No Interference. (%4) The Second Lien Collateral Trustee, for itself and
on behalf of each Second Lien Secured Party, agrees that each Second Lien
Secured Party (%5) will not take or cause to be taken any action the purpose or
effect of which is, or could be, to make any Second Lien pari passu with, or to
give such Second Lien Secured Party any preference or priority relative to, any
Priority Lien with respect to the Collateral or any part thereof, (%5) will not
challenge or question in any proceeding the validity or enforceability of any
Priority Lien Obligations or Priority Lien Document, or the validity,
attachment, perfection or priority of any Priority Lien, or the validity or
enforceability of the priorities, rights or duties established by the provisions
of this Agreement, (%5) will not take or cause to be taken any action the
purpose or effect of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other Disposition of the Collateral by any Priority Lien Secured Party or the
Priority Lien Agent acting on their behalf, (%5) shall have no right to
(%6) direct the Priority Lien Agent or any other Priority Lien Secured Party to
exercise any right, remedy or power with respect to any Collateral or (%6)
consent to the exercise by the Priority Lien Agent or any other Priority Lien
Secured Party of any right, remedy or power with respect to any Collateral, (%5)
will not institute any suit or assert in any suit or Insolvency or Liquidation
Proceeding any claim against the Priority Lien Agent or other Priority Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to, and neither the Priority
Lien Agent nor any other Priority Lien Secured Party shall be liable for, any
action taken or omitted to be taken by the Priority Lien Agent or other Priority
Lien Secured Party with respect to any Priority Lien Collateral, (%5) will not
seek, and hereby waives any right, to have any Collateral or any part thereof
marshaled upon any foreclosure or other Disposition of such Collateral, (%5)
will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement,
(%5) will not object to forbearance by the Priority Lien Agent or any Priority
Lien Secured Party and (%5) will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
and
(i)    The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that each Third Lien Secured Party (%5) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Third Lien pari passu with, or to give such Third Lien Secured Party
any preference or priority relative to, any Priority Lien or Second Lien with
respect to the Collateral or any part thereof, (%5) will not challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations, Priority Lien Document, Second Lien Obligations or Second Lien
Document, or the validity, attachment, perfection or priority of any Priority
Lien or Second Lien, or the validity or enforceability of the priorities, rights
or duties established by the provisions of this Agreement, (%5) will not take or
cause to be taken any action the purpose or effect of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by any
Priority Lien Secured Party or the Priority Lien Agent acting on their behalf or
by any Second Lien Secured Party or the Second Lien Collateral Trustee acting on
their behalf, (%5) shall have no right to (%6) direct the Priority Lien Agent,
any other Priority Lien Secured Party, the Second Lien Collateral Trustee or any
other Second Lien Secured Party to exercise any right, remedy or power with
respect to any Collateral or (%6) consent to the exercise by the Priority Lien
Agent, any other Priority Lien Secured Party, the Second Lien Collateral Trustee
or any other Second Lien Secured Party of any right, remedy or power with
respect to any Collateral, (%5) will not institute any suit or assert in any
suit or Insolvency or Liquidation Proceeding any claim against the Priority Lien
Agent, any other Priority Lien Secured Party, the Second Lien

26
5279325v2

--------------------------------------------------------------------------------




Collateral Trustee or any other Second Lien Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise with
respect to, and none of the Priority Lien Agent, any other Priority Lien Secured
Party, the Second Lien Collateral Trustee or any other Second Lien Secured Party
shall be liable for, any action taken or omitted to be taken by the Priority
Lien Agent, any other Priority Lien Secured Party, the Second Lien Collateral
Trustee or any other Second Lien Secured Party with respect to any Priority Lien
Collateral or Second Lien Collateral, as applicable, (%5) will not seek, and
hereby waives any right, to have any Collateral or any part thereof marshaled
upon any foreclosure or other Disposition of such Collateral, (%5) will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement, (%5) will
not object to forbearance by the Priority Lien Agent, any Priority Lien Secured
Party, the Second Lien Collateral Trustee or any Second Lien Secured Party, and
(%5) will not assert, and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or other similar right that may be
available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law.
(b)    Payment Over. (%4) Each of the Second Lien Collateral Trustee, for itself
and on behalf of each other Second Lien Secured Party, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, hereby agrees that if any Second Lien Secured Party or Third Lien Secured
Party, as applicable, shall obtain possession of any Collateral or shall realize
any proceeds or payment in respect of any Collateral, pursuant to the exercise
of any rights or remedies with respect to the Collateral under any Second Lien
Security Document or Third Lien Security Document, as applicable, or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding, to the extent permitted hereunder, at any time prior
to the Discharge of Priority Lien Obligations secured, or intended to be
secured, by such Collateral, then it shall hold such Collateral, proceeds or
payment in trust for the Priority Lien Agent and the other Priority Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Priority Lien Agent as promptly as practicable. Furthermore, each of the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee, as
applicable, shall, at the Grantors’ expense, promptly send written notice to the
Priority Lien Agent upon receipt of such Collateral, proceeds or payment by any
Second Lien Secured Party or Third Lien Secured Party, as applicable, and within
three (3) Business Days of such receipt, shall deliver such Collateral, proceeds
or payment to the Priority Lien Agent in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Priority Lien Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Trustee, any other Second
Lien Secured Party, the Third Lien Collateral Trustee or any other Third Lien
Secured Party, as applicable. Each of the Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees that if, at any time, it obtains written notice that all or part
of any payment with respect to any Priority Lien Obligations previously made
shall be rescinded for any reason whatsoever, it will promptly pay over to the
Priority Lien Agent any payment received by it and then in its possession or
under its direct control in respect of any such Priority Lien Collateral and
shall promptly turn any such Collateral then held by it over to the Priority
Lien Agent, and the provisions set forth in this Agreement will be reinstated as
if such payment had not been made, until the Discharge of Priority Lien
Obligations. All Second Liens and Third Liens will remain attached to and
enforceable against all proceeds so held or remitted, subject to the priorities
set forth in this Agreement. Anything contained herein to the contrary
notwithstanding, this Section 3.05(b) shall not apply to any proceeds of
Collateral realized in a transaction not prohibited by the Priority Lien
Documents and as to which the possession or receipt thereof by the Second Lien
Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, as applicable, is
otherwise permitted by the Priority Lien Documents.

27
5279325v2

--------------------------------------------------------------------------------




(i)    The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that if any Third Lien Secured Party
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Third Lien Security Document
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations secured, or intended to be secured, by such
Collateral, then it shall hold such Collateral, proceeds or payment in trust for
the Second Lien Collateral Trustee and the other Second Lien Secured Parties and
transfer such Collateral, proceeds or payment, as the case may be, to the Second
Lien Collateral Trustee as promptly as practicable. Furthermore, the Third Lien
Collateral Trustee shall, at the Grantors’ expense, promptly send written notice
to the Second Lien Collateral Trustee upon receipt of such Collateral, proceeds
or payment by any Third Lien Secured Party, and within three (3) Business Days
after such receipt, shall deliver such Collateral, proceeds or payment to the
Second Lien Collateral Trustee in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. The
Second Lien Collateral Trustee is hereby authorized to make any such
endorsements as agent for the Third Lien Collateral Trustee or any other Third
Lien Secured Party. The Third Lien Collateral Trustee, for itself and on behalf
of each other Third Lien Secured Party, agrees that if, at any time, it obtains
written notice that all or part of any payment with respect to any Second Lien
Obligations previously made shall be rescinded for any reason whatsoever, it
will promptly pay over to the Second Lien Collateral Trustee any payment
received by it and then in its possession or under its direct control in respect
of any such Second Lien Collateral and shall promptly turn any such Collateral
then held by it over to the Second Lien Collateral Trustee, and the provisions
set forth in this Agreement will be reinstated as if such payment had not been
made, until the Discharge of Second Lien Obligations. All Third Liens will
remain attached to and enforceable against all proceeds so held or remitted,
subject to the priorities set forth in this Agreement. Anything contained herein
to the contrary notwithstanding, this Section 3.05(b) shall not apply to any
proceeds of Collateral realized in a transaction not prohibited by the Second
Lien Documents and as to which the possession or receipt thereof by the Third
Lien Collateral Trustee or any other Third Lien Secured Party is otherwise
permitted by the Second Lien Documents.
Section 3.06    Purchase Option.
(a)    Notwithstanding anything in this Agreement to the contrary, on or at any
time after (%4) the commencement of an Insolvency or Liquidation Proceeding or
(%4) the acceleration of the Priority Lien Obligations, holders of the Second
Lien Debt and each of their respective designated Affiliates (the “Second Lien
Purchasers”) will have the right, at their sole option and election (but will
not be obligated), at any time upon prior written notice to the Priority Lien
Agent, to purchase from the Priority Lien Secured Parties (x) all (but not less
than all) Priority Lien Obligations (including unfunded commitments) other than
any Priority Lien Obligations constituting Excess Priority Lien Obligations and
(y) any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing that are outstanding on the date of such purchase. Promptly
following the receipt of such notice, the Priority Lien Agent will deliver to
the Second Lien Collateral Trustee a statement (the “Initial Purchase Option
Statement”) of the amount of Priority Lien Debt, other Priority Lien Obligations
(other than any Priority Lien Obligations constituting Excess Priority Lien
Obligations) and DIP Financing provided by any of the Priority Lien Secured
Parties, if any, then outstanding and the amount of the cash collateral
requested by the Priority Lien Agent to be delivered pursuant to Section
3.06(b)(ii) below. The Second Lien Collateral Trustee shall promptly forward
such Initial Purchase Option Statement to the holders of the Second Lien Debt.
The right to purchase provided for in this Section 3.06 will expire unless,
within 10 Business Days after the receipt by the Second Lien

28
5279325v2

--------------------------------------------------------------------------------




Collateral Trustee of such notice from the Priority Lien Agent, the Second Lien
Purchasers deliver to the Priority Lien Agent an irrevocable commitment of the
Second Lien Purchasers to purchase (x) all (but not less than all) of the
Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and (y)
any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing and to otherwise complete such purchase on the terms set
forth under this Section 3.06.
(b)    On the date specified by the Second Lien Second Lien Purchasers in such
irrevocable commitment (which shall not be less than five Business Days nor more
than 20 Business Days, after the receipt by the Priority Lien Agent of such
irrevocable commitment), the Priority Lien Secured Parties shall sell to the
Second Lien Purchasers (x) all (but not less than all) Priority Lien Obligations
(including unfunded commitments) other than any Priority Lien Obligations
constituting Excess Priority Lien Obligations and (y) any loans provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing that are
outstanding on the date of such sale, subject to any required approval of any
Governmental Authority then in effect, if any, and only if on the date of such
sale, the Priority Lien Agent receives the following:
(i)    payment in cash, as the purchase price for all Priority Lien Obligations
sold in such sale, of an amount equal to the full par value amount of (x) all
Priority Lien Obligations (other than outstanding letters of credit as referred
to in clause (ii) below) other than any Priority Lien Obligations constituting
Excess Priority Lien Obligations to the extent not purchased and (y) loans
provided by any of the Priority Lien Secured Parties in connection with a DIP
Financing then outstanding (including in each case, principal, interest, fees,
reasonable attorneys’ fees and legal expenses, but excluding contingent
indemnification obligations for which no claim or demand for payment has been
made at or prior to such time); provided that in the case of Hedging Obligations
that constitute Priority Lien Obligations the Second Lien Purchasers shall cause
the applicable agreements governing such Hedging Obligations to be assigned and
novated or, if such agreements have been terminated, such purchase price shall
include an amount equal to the sum of any unpaid amounts then due in respect of
such Hedging Obligations, calculated in accordance with the terms of such
Hedging Obligation and after giving effect to any netting arrangements;
(ii)    a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (%5) held by the issuer of
such letters of credit as security solely to reimburse the issuers of such
letters of credit that become due and payable after such sale and any fees and
expenses incurred in connection with such letters of credit and (%5) returned to
the Second Lien Collateral Trustee (except as may otherwise be required by
applicable law or any order of any court or other Governmental Authority)
promptly after the expiration or termination from time to time of all payment
contingencies affecting such letters of credit; and
(iii)    any agreements, documents or instruments which the Priority Lien Agent
may reasonably request pursuant to which the Second Lien Collateral Trustee and
the Second Lien Purchasers in such sale expressly waive any and all claims
against the Priority Lien Agent and the other Priority Lien Secured Parties
arising out of this Agreement and the transactions contemplated hereby as a
result of exercising the purchase option provided for by this Section 3.06 and
the Second Lien Purchasers assume and adopt all of the obligations of the
Priority Lien Agent and the Priority Lien Secured Parties under the Priority
Lien Documents and in connection with loans provided by

29
5279325v2

--------------------------------------------------------------------------------




any of the Priority Lien Secured Parties in connection with a DIP Financing on
and after the date of the purchase and sale and the Second Lien Collateral
Trustee (or any other representative appointed by the holders of a majority in
aggregate principal amount of the Second Lien Indenture Notes then outstanding)
becomes a successor agent thereunder.
(c)    Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made on a pro rata basis among the
Second Lien Purchasers giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Second
Lien Purchaser’s portion of the Second Lien Debt outstanding on the date of
purchase or such portion as such Second Lien Purchasers may otherwise agree
among themselves. Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account of the Priority Lien Agent
as the Priority Lien Agent may designate in writing to the Second Lien
Purchasers for such purpose. Interest shall be calculated to but excluding the
Business Day on which such sale occurs if the amounts so paid by the Second Lien
Purchasers to the bank account designated by the Priority Lien Agent are
received in such bank account prior to 12:00 noon, New York City time, and
interest shall be calculated to and including such Business Day if the amounts
so paid by the Second Lien Purchasers to the bank account designated by the
Priority Lien Agent are received in such bank account later than 12:00 noon, New
York City time.
(d)    Such sale shall be expressly made without representation or warranty of
any kind by the Priority Lien Secured Parties as to the Priority Lien
Obligations, the Collateral or otherwise and without recourse to any Priority
Lien Secured Party, except that the Priority Lien Secured Parties shall
represent and warrant severally as to the Priority Lien Obligations (including
unfunded commitments) and any loans provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing then owing to it: (%4) that such
applicable Priority Lien Secured Party owns such Priority Lien Obligations
(including unfunded commitments) and any loans provided by any of the Priority
Lien Secured Parties in connection with a DIP Financing; and (%4) that such
applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.
(e)    After such sale becomes effective, the outstanding letters of credit will
remain enforceable against the issuers thereof and will remain secured by the
Priority Liens upon the Collateral in accordance with the applicable provisions
of the Priority Lien Documents as in effect at the time of such sale, and the
issuers of letters of credit will remain entitled to the benefit of the Priority
Liens upon the Collateral and sharing rights in the proceeds thereof in
accordance with the provisions of the Priority Lien Documents as in effect at
the time of such sale, as fully as if the sale of the Priority Lien Debt had not
been made, but, except with respect to cash collateral held by the issuers of
such letters of credit, only the Person or successor agent to whom the Priority
Liens are transferred in such sale will have the right to foreclose upon or
otherwise enforce the Priority Liens and only the Second Lien Purchasers in the
sale will have the right to direct such Person or successor as to matters
relating to the foreclosure or other enforcement of the Priority Liens.
(f)    The Second Lien Collateral Trustee’s sole responsibility in connection
with the purchase option set forth in this Section 3.06 is to forward the
Initial Purchase Option Notice to holders of Second Lien Debt.
ARTICLE IV    
OTHER AGREEMENTS

30
5279325v2

--------------------------------------------------------------------------------




Section 4.01    Release of Liens; Automatic Release of Second Liens and Third
Liens. • Prior to the Discharge of Priority Lien Obligations, each of the Second
Lien Collateral Trustee, for itself and on behalf of each other Second Lien
Secured Party, and the Third Lien Collateral Trustee, for itself and on behalf
of each other Third Lien Secured Party, agrees that, in the event the Priority
Lien Secured Parties release their Lien on any Collateral, each of the Second
Lien and Third Lien on such Collateral shall terminate and be released
automatically and without further action if • (A) in the case of any Second Lien
Debt, such release is in connection with a sale, transfer or other disposition
of Collateral in a transaction or circumstance that is not prohibited by the
Second Lien Documents and (B) in the case of any Third Lien Debt, such release
in connection with a sale, transfer or other disposition of Collateral in a
transaction or circumstance that is not prohibited by the Third Lien Documents,
(%4) such release is effected in connection with the Priority Lien Agent’s
foreclosure upon, or other exercise of rights or remedies with respect to, such
Collateral or (%4) such release is effected in connection with a sale or other
Disposition of any Collateral (or any portion thereof) under Section 363 of the
Bankruptcy Code or any other provision of the Bankruptcy Code if the Priority
Lien Secured Parties shall have consented to such sale or Disposition of such
Collateral; provided that, in the case of each of clauses (i), (ii) and (iii),
the Second Liens and Third Liens on such Collateral shall attach to (and shall
remain subject and subordinate to all Priority Liens securing Priority Lien
Obligations, subject in the case of the Second Lien Obligations to the Priority
Lien Cap, and, in the case of the Third Liens, shall remain subject and
subordinate to all Priority Liens securing Priority Lien Obligations, and (%5)
all Second Liens securing Second Lien Obligations) any proceeds of a sale,
transfer or other Disposition of Collateral not paid to the Priority Lien
Secured Parties or that remain after the Discharge of Priority Lien Obligations.
(c)    Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that, in the
event the Second Lien Secured Parties release their Lien on any Collateral, the
Third Lien on such Collateral shall terminate and be released automatically and
without further action if (%4) such release is in connection with a sale,
transfer or other disposition of Collateral in a transaction or circumstance
that is not prohibited by the Third Lien Documents, (%4) such release is
effected in connection with the Second Lien Collateral Trustee’s foreclosure
upon, or other exercise of rights or remedies with respect to, such Collateral,
or (%4) such release is effected in connection with a sale or other Disposition
of any Collateral (or any portion thereof) under Section 363 of the Bankruptcy
Code or any other provision of the Bankruptcy Code if the Second Lien Secured
Parties shall have consented to such sale or Disposition of such Collateral;
provided that, in the case of each of clauses (i), (ii) and (iii), the Third
Liens on such Collateral shall attach to (and shall remain subject and
subordinate to all Second Liens securing Second Lien Obligations) any proceeds
of a sale, transfer or other Disposition of Collateral not paid to the Second
Lien Secured Parties or that remain after the Discharge of Second Lien
Obligations.
(d)    Each of the Second Lien Collateral Trustee and the Third Lien Collateral
Trustee agrees to execute and deliver (at the sole cost and expense of the
Grantors) all such releases and other instruments as shall reasonably be
requested by the Priority Lien Agent or the Second Lien Collateral Trustee, as
applicable, to evidence and confirm any release of Collateral provided for in
this Section 4.01.
Section 4.02    Certain Agreements With Respect to Insolvency or Liquidation
Proceedings. • The parties hereto acknowledge that this Agreement is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code and shall
continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against the Company or any Subsidiary
of the Company. All references in this Agreement to the Company or any
Subsidiary of the Company or any other Grantor will include such Person or
Persons as a debtor-in-possession and any receiver or trustee for such Person or
Persons in an Insolvency or Liquidation Proceeding. For the purposes of this
Section 4.02, unless otherwise provided herein, clauses (b) through and
including (o) shall be in full force and effect prior to the Discharge

31
5279325v2

--------------------------------------------------------------------------------




of Priority Lien Obligations and clauses (p) through and including (cc) shall be
in full force and effect following the Discharge of Priority Lien Obligations
but prior to the Discharge of Second Lien Obligations.
(b)    If the Company or any of its Subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code and/or the use of cash
collateral under Section 363 of the Bankruptcy Code, (%4) the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
agrees that neither it nor any other Second Lien Secured Party and (%4) the
Third Lien Collateral Trustee, for itself and on behalf of each Third Lien
Secured Party, agrees that neither it nor any other Third Lien Secured Party,
will raise any objection, contest or oppose, and each Second Lien Secured Party
and Third Lien Secured Party will waive any claim such Person may now or
hereafter have, to any such financing or to the Liens on the Collateral securing
the same (“DIP Financing Liens”), or to any use, sale or lease of cash
collateral that constitutes Collateral or to any grant of administrative expense
priority under Section 364 of the Bankruptcy Code, unless (%5) the Priority Lien
Agent or the Priority Lien Secured Parties oppose or object to such DIP
Financing or such DIP Financing Liens or such use of cash collateral or (B) (1)
the sum of (x) the aggregate principal amount of the DIP Financing, (y) the
aggregate amount of Indebtedness for borrowed money constituting principal
outstanding under the Priority Lien Documents and (z) the aggregate face amount
of any letters of credit issued and outstanding under the Priority Lien
Documents exceeds (2) the sum of (x) the amount in clause (a) of the definition
of “Priority Lien Cap” plus (y) the greater of (I) $15,000,000 and (II) 15% of
the sum of (X) the aggregate amount of indebtedness for borrowed money
constituting principal outstanding under the Priority Lien Documents plus (Y)
the aggregate face amount of any letters of credit issued and outstanding under
Priority Lien Documents on the date of the commencement of such Insolvency or
Liquidation Proceeding. To the extent such DIP Financing Liens are senior to, or
rank pari passu with, the Priority Liens, (1) the Second Lien Collateral Trustee
will, for itself and on behalf of the other Second Lien Secured Parties,
subordinate the Second Liens on the Collateral to the Priority Liens and to such
DIP Financing Liens, so long as the Second Lien Collateral Trustee, on behalf of
the Second Lien Secured Parties, retains Liens on all the Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens and the Third
Liens as existed prior to the commencement of the case under the Bankruptcy Code
and (2) the Third Lien Collateral Trustee will, for itself and on behalf of the
other Third Lien Secured Parties, subordinate the Third Liens on the Collateral
to the Priority Liens, the Second Liens and to such DIP Financing Liens, so long
as the Third Lien Collateral Trustee, on behalf of the Third Lien Secured
Parties, retains Liens on all the Collateral, including proceeds thereof arising
after the commencement of any Insolvency or Liquidation Proceeding, with the
same priority relative to the Priority Liens and the Second Liens as existed
prior to the commencement of the case under the Bankruptcy Code.
(c)    Prior to the Discharge of Priority Lien Obligations, without the consent
of the Priority Lien Agent, in its sole discretion, each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing.
(d)    Each of the Second Lien Collateral Trustee, for itself and on behalf of
each Second Lien Secured Party and the Third Lien Collateral Trustee, for itself
and on behalf of each Third Lien Secured Party, agrees that it will not object
to, oppose or contest (or join with or support any third party objecting to,
opposing or contesting) a sale or other Disposition, a motion to sell or Dispose
or the bidding procedure for such sale or Disposition of any Collateral (or any
portion thereof) under Section 363 of the Bankruptcy Code or any other provision
of the Bankruptcy Code if the Priority Lien Secured Parties shall have consented
to such sale or Disposition, such motion to sell or Dispose or such bidding
procedure for such sale or Disposition

32
5279325v2

--------------------------------------------------------------------------------




of such Collateral and all Priority Liens, Second Liens and Third Liens will
attach to the proceeds of the sale in the same respective priorities as set
forth in this Agreement.
(e)    Each of the Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, waives any claim
that may be had against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any DIP Financing Liens (that is granted in a
manner that is consistent with this Agreement), request for adequate protection
or administrative expense priority under Section 364 of the Bankruptcy Code.
(f)    The Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that neither the Third Lien Collateral Trustee nor any other Third Lien Secured
Party, will file or prosecute in any Insolvency or Liquidation Proceeding any
motion for adequate protection (or any comparable request for relief) based upon
their interest in the Collateral, nor object to, oppose or contest (or join with
or support any third party objecting to, opposing or contesting) (%4) any
request by the Priority Lien Agent or any other Priority Lien Secured Party for
adequate protection or (%4) any objection by the Priority Lien Agent or any
other Priority Lien Secured Party to any motion, relief, action or proceeding
based on the Priority Lien Agent or Priority Lien Secured Parties claiming a
lack of adequate protection, except that:
(A)    the Second Lien Secured Parties may:
(1)    freely seek and obtain relief granting adequate protection in the form of
a replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Third Liens as existed prior to the commencement of the Insolvency
or Liquidation Proceeding, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties; and
(2)    freely seek and obtain any relief upon a motion for adequate protection
(or any comparable relief), without any condition or restriction whatsoever, at
any time after the Discharge of Priority Lien Obligations; and
(B)    the Third Lien Secured Parties may:
(1)    freely seek and obtain relief granting adequate protection in the form of
a replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Second Liens as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Priority Lien Secured
Parties and the Second Lien Secured Parties; and
(2)    freely seek and obtain any relief upon a motion for adequate protection
(or any comparable relief), without any condition or restriction whatsoever, at
any time after the Discharge of Priority Lien Obligations and the Discharge of
Second Lien Obligations.

33
5279325v2

--------------------------------------------------------------------------------




(g)    Each of the Second Lien Collateral Trustee, for itself and on behalf of
each of the other of the Second Lien Secured Parties and the Third Lien
Collateral Trustee, for itself and on behalf of each of the other Third Lien
Secured Parties, waives any claim it or any such other Second Lien Secured Party
or Third Lien Secured Party, as applicable, may now or hereafter have against
the Priority Lien Agent or any other Priority Lien Secured Party (or their
representatives) arising out of any election by the Priority Lien Agent or any
Priority Lien Secured Parties, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code.
(h)    The Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Second Lien Collateral Trustee nor any other Second Lien
Secured Party and the Third Lien Collateral Trustee, for itself and on behalf of
each other Third Lien Secured Party, agrees that in any Insolvency or
Liquidation Proceeding, neither the Third Lien Collateral Trustee nor any other
Third Lien Secured Party, shall support or vote to accept any plan of
reorganization or disclosure statement of the Company or any other Grantor
unless (23) such plan is accepted by the Class of Priority Lien Secured Parties
in accordance with Section 1126(c) of the Bankruptcy Code or otherwise provides
for the payment in full in cash of all Priority Lien Obligations (including all
post-petition interest approved by the bankruptcy court, fees and expenses and
cash collateralization of all letters of credit) on the effective date of such
plan of reorganization, or (23) such plan provides on account of the Priority
Lien Secured Parties for the retention by the Priority Lien Agent, for the
benefit of the Priority Lien Secured Parties, of the Liens on the Collateral
securing the Priority Lien Obligations, and on all proceeds thereof whenever
received, and such plan also provides that any Liens retained by, or granted to,
the Second Lien Collateral Trustee and the Third Lien Collateral Trustee are
only on property securing the Priority Lien Obligations and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral.
Except as provided herein, each of the Second Lien Secured Parties and the Third
Lien Secured Parties shall remain entitled to vote their claims in any such
Insolvency or Liquidation Proceeding.
(i)    The Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that neither the Third Lien Collateral Trustee nor any other Third Lien Secured
Party, shall seek relief, pursuant to Section 362(d) of the Bankruptcy Code or
otherwise, from the automatic stay of Section 362(a) of the Bankruptcy Code or
from any other stay or other prohibition in any Insolvency or Liquidation
Proceeding in respect of the Collateral without the prior written consent of the
Priority Lien Agent.
(j)    The Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party, and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that neither the Third Lien Collateral Trustee nor any other Third Lien Secured
Party, shall oppose or seek to challenge any claim by the Priority Lien Agent or
any other Priority Lien Secured Party for allowance or payment in any Insolvency
or Liquidation Proceeding of Priority Lien Obligations consisting of
post-petition interest, fees or expenses or cash collateralization of all
letters of credit to the extent of the value of the Priority Liens (it being
understood that such value will be determined without regard to the existence of
the Second Liens or the Third Liens on the Collateral). Neither Priority Lien
Agent nor any other Priority Lien Secured Party shall oppose or seek to
challenge any claim by the Second Lien Collateral Trustee, any other Second Lien
Secured Party, the Third Lien Collateral Trustee or any other Third Lien Secured
Party for allowance or payment in any Insolvency or Liquidation Proceeding of
Second Lien Obligations or Third Lien Obligations, as applicable, consisting of
post-petition interest, fees or expenses to the extent of the value of the
Second Liens or the Third Liens, as applicable, on the Collateral; provided

34
5279325v2

--------------------------------------------------------------------------------




that if the Priority Lien Agent or any other Priority Lien Secured Party shall
have made any such claim, such claim (%4) shall have been approved or (%4) will
be approved contemporaneously with the approval of any such claim by the Second
Lien Collateral Trustee or any Second Lien Secured Party or the Third Lien
Collateral Trustee or any Third Lien Secured Party, as applicable.
(k)    Without the express written consent of the Priority Lien Agent, none of
the Second Lien Collateral Trustee, any other Second Lien Secured Party, the
Third Lien Collateral Trustee or any other Third Lien Secured Party shall (or
shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (%4) oppose, object to or contest the determination of
the extent of any Liens held by any of Priority Lien Secured Party or the value
of any claims of any such holder under Section 506(a) of the Bankruptcy Code or
(%4) oppose, object to or contest the payment to the Priority Lien Secured Party
of interest, fees or expenses under Section 506(b) of the Bankruptcy Code
subject to the Priority Lien Cap.
(l)    Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Priority
Lien encumbering any Collateral is not enforceable for any reason, then each of
the Second Lien Collateral Trustee for itself and on behalf of each other Second
Lien Secured Party and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, agrees that, any distribution or
recovery they may receive in respect of any Collateral shall be segregated and
held in trust and forthwith paid over to the Priority Lien Agent for the benefit
of the Priority Lien Secured Parties in the same form as received without
recourse, representation or warranty (other than a representation of the Second
Lien Collateral Trustee or the Third Lien Collateral Trustee, as applicable,
that it has not otherwise sold, assigned, transferred or pledged any right,
title or interest in and to such distribution or recovery) but with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Each of the Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby appoints the
Priority Lien Agent, and any officer or agent of the Priority Lien Agent, with
full power of substitution, the attorney-in-fact of each Second Lien Secured
Party and Third Lien Secured Party for the limited purpose of carrying out the
provisions of this Section 4.02(l) and taking any action and executing any
instrument that the Priority Lien Agent may deem necessary or advisable to
accomplish the purposes of this Section 4.02(l), which appointment is
irrevocable and coupled with an interest.
(m)    Each of the Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
the Priority Lien Agent shall have the exclusive right to credit bid the
Priority Lien Obligations and further that none of the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid by the Priority Lien Agent.
(n)    Without the consent of the Priority Lien Agent in its sole discretion,
each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees it will not
file or join an involuntary bankruptcy petition or claim against the Company or
any of its Subsidiaries or seek the appointment of an examiner or a trustee for
the Company or any of its Subsidiaries.
(o)    Each of the Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third

35
5279325v2

--------------------------------------------------------------------------------




Lien Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Priority Lien
Secured Party or any of the Collateral, except as expressly permitted by this
Agreement.
(p)    If the Company or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of DIP Financing to be provided by one or more DIP Lenders under Section 364 of
the Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, the Third Lien Collateral Trustee, for itself and on behalf of
each Third Lien Secured Party, agrees that neither it nor any other Third Lien
Secured Party will raise any objection, contest or oppose, and each Third Lien
Secured Party will waive any claim such Person may now or hereafter have, to any
such financing or to the DIP Financing Liens on the Collateral securing the
same, or to any use, sale or lease of cash collateral that constitutes
Collateral or to any grant of administrative expense priority under Section 364
of the Bankruptcy Code, unless (%4) the Second Lien Collateral Trustee or the
Second Lien Secured Parties oppose or object to such DIP Financing or such DIP
Financing Liens or such use of cash collateral or (%4) the maximum principal
amount of Debt permitted under such DIP Financing exceeds the sum of (%5) the
amount of Second Lien Obligations refinanced with the proceeds thereof and (%5)
$15,000,000. To the extent such DIP Financing Liens are senior to, or rank pari
passu with, the Second Liens, the Third Lien Collateral Trustee will, for itself
and on behalf of the other Third Lien Secured Parties, subordinate the Third
Liens on the Collateral to the Second Liens and to such DIP Financing Liens, so
long as the Third Lien Collateral Trustee, on behalf of the Third Lien Secured
Parties, retains Liens on all the Collateral, including proceeds thereof arising
after the commencement of any Insolvency or Liquidation Proceeding, with the
same priority relative to the Priority Liens and the Second Liens as existed
prior to the commencement of the case under the Bankruptcy Code.
(q)    Without the consent of the Second Lien Collateral Trustee in its sole
discretion, the Third Lien Collateral Trustee, for itself and on behalf of each
Third Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing.
(r)    The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that it will not object to, oppose or contest (or
join with or support any third party objecting to, opposing or contesting) a
sale or other Disposition, a motion to sell or Dispose or the bidding procedure
for such sale or Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if the Second Lien Collateral Trustee and the requisite holders of Second Lien
Obligations shall have consented to such sale or Disposition, such motion to
sell or Dispose or such bidding procedure for such sale or Disposition of such
Collateral and all Second Liens and Third Liens will attach to the proceeds of
the sale in the same respective priorities as set forth in this Agreement.
(s)    The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, waives any claim that may be had against the Second
Lien Collateral Trustee or any other Second Lien Secured Party arising out of
any DIP Financing Liens (that is granted in a manner that is consistent with
this Agreement), request for adequate protection or administrative expense
priority under Section 364 of the Bankruptcy Code.
(t)    The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party will file or prosecute in any Insolvency
or Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (%4) any request by the Second

36
5279325v2

--------------------------------------------------------------------------------




Lien Collateral Trustee or any other Second Lien Secured Party for adequate
protection or (%4) any objection by the Second Lien Collateral Trustee or any
other Second Lien Secured Party to any motion, relief, action or proceeding
based on the Second Lien Collateral Trustee or Second Lien Secured Parties
claiming a lack of adequate protection, except that the Third Lien Secured
Parties may:
(A)    freely seek and obtain relief granting adequate protection in the form of
a replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Second
Liens as existed prior to the commencement of the Insolvency or Liquidation
Proceeding, all Liens granted in the Insolvency or Liquidation Proceeding to, or
for the benefit of, the Second Lien Secured Parties; and
(B)    freely seek and obtain any relief upon a motion for adequate protection
(or any comparable relief), without any condition or restriction whatsoever, at
any time after the Discharge of Second Lien Obligations.
(u)    The Third Lien Collateral Trustee, for itself and on behalf of each of
the other of the Third Lien Secured Parties, waives any claim the Third Lien
Collateral Trustee or any such other Third Lien Secured Party may now or
hereafter have against the Second Lien Collateral Trustee or any other Second
Lien Secured Party (or their representatives) arising out of any election by the
Second Lien Collateral Trustee or any Second Lien Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code.
(v)    The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Third Lien Collateral Trustee nor any other Third Lien
Secured Party shall support or vote for any plan of reorganization or disclosure
statement of the Company or any other Grantor unless (%4) such plan is accepted
by the Class of Second Lien Secured Parties in accordance with Section 1126(c)
of the Bankruptcy Code or otherwise provides for the payment in full in cash of
all Second Lien Obligations (including all post-petition interest, fees and
expenses) on the effective date of such plan of reorganization, or (%4) such
plan provides on account of the Second Lien Secured Parties for the retention by
the Second Lien Collateral Trustee, for the benefit of the Second Lien Secured
Parties, of the Liens on the Collateral securing the Second Lien Obligations,
and on all proceeds thereof whenever received, and such plan also provides that
any Liens retained by, or granted to, the Third Lien Collateral Trustee are only
on property securing the Second Lien Obligations and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral.
Except as provided herein, the Third Lien Secured Parties shall remain entitled
to vote their claims in any such Insolvency or Liquidation Proceeding.
(w)    The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that until the Discharge of Second Lien
Obligations has occurred, neither Third Lien Collateral Trustee nor any Third
Lien Secured Party shall seek relief, pursuant to Section 362(d) of the
Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay or other prohibition in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of the Second Lien Collateral Trustee.
(x)    The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party shall oppose or seek to challenge any
claim by the Second Lien Collateral Trustee or any other Second Lien Secured
Party for allowance or payment in any Insolvency or Liquidation Proceeding of
Second Lien

37
5279325v2

--------------------------------------------------------------------------------




Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Second Liens (it being understood that such value will be
determined without regard to the existence of the Third Liens on the
Collateral). Neither Second Lien Collateral Trustee nor any other Second Lien
Secured Party shall oppose or seek to challenge any claim by the Third Lien
Collateral Trustee or any other Third Lien Secured Party for allowance or
payment in any Insolvency or Liquidation Proceeding of Third Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Third Liens on the Collateral; provided that if the Second Lien
Collateral Trustee or any other Second Lien Secured Party shall have made any
such claim, such claim (%4) shall have been approved or (%4) will be approved
contemporaneously with the approval of any such claim by the Third Lien
Collateral Trustee or any Third Lien Secured Party.
(y)    Without the express written consent of the Second Lien Collateral
Trustee, neither the Third Lien Collateral Trustee nor any other Third Lien
Secured Party shall (or shall join with or support any third party in opposing,
objecting to or contesting, as the case may be), in any Insolvency or
Liquidation Proceeding involving any Grantor, (%4) oppose, object to or contest
the determination of the extent of any Liens held by any Second Lien Secured
Party or the value of any claims of any such holder under Section 506(a) of the
Bankruptcy Code or (%4) oppose, object to or contest the payment to the Second
Lien Secured Party of interest, fees or expenses under Section 506(b) of the
Bankruptcy Code.
(z)    Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Third
Lien Collateral Trustee for itself and on behalf of each other Third Lien
Secured Party, agrees that, any distribution or recovery they may receive in
respect of any Collateral shall be segregated and held in trust and forthwith
paid over to the Second Lien Collateral Trustee for the benefit of the Second
Lien Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of the Third Lien
Collateral Trustee that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. Following the Discharge of Priority Lien Obligations but prior
to the Discharge of Second Lien Obligations, the Third Lien Collateral Trustee,
for itself and on behalf of each other Third Lien Secured Party, hereby appoints
the Second Lien Collateral Trustee, and any officer or agent of the Second Lien
Collateral Trustee, with full power of substitution, the attorney-in-fact of
each Third Lien Secured Party for the limited purpose of carrying out the
provisions of this Section 4.02(z) and taking any action and executing any
instrument that the Second Lien Collateral Trustee may deem necessary or
advisable to accomplish the purposes of this Section 4.02(z), which appointment
is irrevocable and coupled with an interest.
(aa)    The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, hereby agrees that the Second Lien Collateral
Trustee shall have the exclusive right (but not the obligation) after the
Discharge of Priority Lien Obligations to credit bid the Second Lien Obligations
and further that neither the Third Lien Collateral Trustee nor any other Third
Lien Secured Party shall (or shall join with or support any third party in
opposing, objecting to or contesting, as the case may be) oppose, object to or
contest such credit bid by the Second Lien Collateral Trustee.
(bb)    Without the consent of the Second Lien Collateral Trustee in its sole
discretion, the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees it will not file or join an involuntary
bankruptcy petition or claim against the Company or any of its Subsidiaries or
seek the appointment of an examiner or a trustee for the Company or any of its
subsidiaries.

38
5279325v2

--------------------------------------------------------------------------------




(cc)    The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, waives any right to assert or enforce any claim
under Section 506(c) or 552 of the Bankruptcy Code as against any Second Lien
Secured Party or any of the Collateral, except as expressly permitted by this
Agreement.
Section 4.03    Reinstatement. If any Priority Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Recovery”) for any reason
whatsoever, then the Priority Lien Obligations shall be reinstated to the extent
of such Recovery and the Priority Lien Secured Parties shall be entitled to a
reinstatement of Priority Lien Obligations with respect to all such recovered
amounts. Each of the Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that if, at
any time, a Second Lien Secured Party or a Third Lien Secured Party, as
applicable, receives notice of any Recovery, the Second Lien Collateral Trustee,
any other Second Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party, as applicable, shall promptly pay over to the
Priority Lien Agent any payment received by it and then in its possession or
under its control in respect of any Collateral subject to any Priority Lien
securing such Priority Lien Obligations and shall promptly turn any Collateral
subject to any such Priority Lien then held by it over to the Priority Lien
Agent, and the provisions set forth in this Agreement shall be reinstated as if
such payment had not been made. If this Agreement shall have been terminated
prior to any such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement. Any amounts received by the Second Lien Collateral Trustee,
any other Second Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party and then in its possession or under its control
on account of the Second Lien Obligations or Third Lien Obligations, as
applicable, after the termination of this Agreement shall, in the event of a
reinstatement of this Agreement pursuant to this Section 4.03, be held in trust
for and paid over to the Priority Lien Agent for the benefit of the Priority
Lien Secured Parties for application to the reinstated Priority Lien Obligations
until the discharge thereof. This Section 4.03 shall survive termination of this
Agreement.
Section 4.04    Refinancings; Additional Second Lien Debt; Initial Third Lien
Indebtedness; Additional Third Lien Debt.
(c)    The Priority Lien Obligations, the Second Lien Obligations and the Third
Lien Obligations may be Replaced, by any Priority Substitute Credit Facility,
Second Lien Substitute Facility or Third Lien Substitute Facility, as the case
may be, in each case, without notice to, or the consent of any Secured Party,
all without affecting the Lien priorities provided for herein or the other
provisions hereof; provided, that (%4) the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee shall receive on or
prior to incurrence of a Priority Substitute Credit Facility, Second Lien
Substitute Facility or Third Lien Substitute Facility (%5) an Officers’
Certificate from the Company stating that (%6) the incurrence thereof is
permitted, by each applicable Secured Debt Document, to be incurred and (%6) the
requirements of Section 4.06 have been satisfied, and (%5) a Priority
Confirmation Joinder from the holders or lenders of any Debt that Replaces the
Priority Lien Obligations, the Second Lien Obligations or the Third Lien
Obligations (or an authorized agent, trustee or other representative on their
behalf), (%4) the aggregate outstanding principal amount of the Priority Lien
Obligations, after giving effect to such Priority Substitute Credit Facility,
shall not exceed the Priority Lien Cap, and (%4) on or before the date of such
incurrence, such Priority Substitute Credit Facility, Second Lien Substitute
Facility or Third Lien Substitute Facility is designated by the Company, in an
Officers’ Certificate delivered to the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee, as “Priority Lien
Debt”, “Second Lien Debt” or “Third Lien Debt”, as applicable, for the purposes
of the Secured Debt Documents and this Agreement;

39
5279325v2

--------------------------------------------------------------------------------




provided that no Series of Secured Debt may be designated as more than one of
Priority Lien Debt, Second Lien Debt or Third Lien Debt.
(d)    The Company will be permitted to designate as an additional holder of
Second Lien Obligations or Third Lien Obligations hereunder each Person who is,
or who becomes, the registered holder of Second Lien Debt or Third Lien Debt, as
applicable, incurred by the Company after the date of this Agreement in
accordance with the terms of all applicable Secured Debt Documents. The Company
may effect such designation by delivering to the Priority Lien Agent, the Second
Lien Collateral Trustee and the Third Lien Collateral Trustee, each of the
following:
(ii)    an Officers’ Certificate stating that the Company intends to incur
(%5) Additional Second Lien Obligations which will be Second Lien Debt, (%5)
Initial Third Lien Obligations which will be Third Lien Debt, or (%5) Additional
Third Lien Obligations which will be Third Lien Debt, which in each case, will
be permitted, by each applicable Secured Debt Document, to be incurred and
secured by a Second Lien or Third Lien, as applicable, equally and ratably with
all previously existing and future Second Lien Debt or Third Lien Debt, as
applicable;
(iii)    an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, as applicable, must be
designated as an additional holder of Secured Obligations hereunder and must,
prior to such designation, sign and deliver on behalf of the holders or lenders
of such Additional Second Lien Obligations, Initial Third Lien Obligations or
Additional Third Lien Obligations, as applicable, a Priority Confirmation
Joinder, and, to the extent necessary or appropriate to facilitate such
transaction, a new intercreditor agreement substantially similar to this
Agreement, as in effect on the date hereof; and
(iv)    evidence that the Company has duly authorized, executed (if applicable)
and recorded (or caused to be recorded) in each appropriate governmental office
all relevant filings and recordations deemed necessary by the Company and the
holder of such Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, as applicable, or its Secured
Debt Representative, to ensure that the Additional Second Lien Obligations,
Initial Third Lien Obligations or Additional Third Lien Obligations are secured
by the Collateral in accordance with the Second Lien Security Documents or the
Third Lien Security Documents, as applicable (provided that such filings and
recordings may be authorized, executed and recorded following any incurrence on
a post-closing basis if permitted by the Second Lien Representative or Third
Lien Representative for such Additional Second Lien Obligations, Initial Third
Lien Obligations or Additional Third Lien Obligations, as applicable).
For the avoidance of doubt, the deliveries set forth in clauses (i) through
(iii) of Section 4.04(b) shall not be required (and shall be deemed satisfied)
in connection with an issuance of Additional Notes constituting Second Lien
Indenture Notes.
(e)    The Company will be permitted to enter into an Initial Third Lien Debt
Facility to the extent such Initial Third Lien Debt Facility is permitted, by
the Priority Credit Agreement, the other Priority Lien Documents, the Second
Lien Indenture and the other Second Lien Documents. Any Third Lien Debt incurred
pursuant to such Initial Third Lien Debt Facility may be secured by a Third Lien
under and pursuant to the Initial Third Lien Security Documents provided the
Third Lien Collateral Trustee, acting for itself and on behalf of the Initial
Third Lien Secured Parties, becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) and (ii) of the immediately succeeding
paragraph.

40
5279325v2

--------------------------------------------------------------------------------




In order for the Third Lien Collateral Trustee to become a party to this
Agreement,
(i)    the Priority Lien Agent, the Second Lien Collateral Trustee and the Third
Lien Collateral Trustee shall have executed and delivered a Priority
Confirmation Joinder pursuant to which (%5) such Third Lien Collateral Trustee
becomes a Secured Debt Representative hereunder and (%5) the Third Lien Debt and
the related Initial Third Lien Secured Parties become subject hereto and bound
hereby;
(ii)    The Company shall have delivered to the Priority Lien Agent and the
Second Lien Collateral Trustee (%5) true and complete copies of each Initial
Third Lien Document and (%5) an Officers’ Certificate certifying such copies as
being true and correct and identifying the Obligations to be designated as
Initial Third Lien Obligations and the initial aggregate principal amount
thereof; and
(iii)    without limiting Section 4.06, the Initial Third Lien Documents
relating to such Third Lien Debt shall provide, in a manner satisfactory to the
Priority Lien Agent, that each Initial Third Lien Secured Party shall be subject
to and bound by the provisions of this Agreement in its capacity as a holder of
such Third Lien Debt.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Company or any other Grantor to incur additional Debt unless otherwise
permitted by the terms of each applicable Secured Debt Document.
Each of the then-exiting Priority Lien Agent, the Second Lien Collateral Trustee
and the Third Lien Collateral Trustee shall be authorized to execute and deliver
such documents and agreements (including amendments or supplements to this
Agreement) as such holders, lenders, agent, trustee or other representative may
reasonably request to give effect to any such Replacement or any incurrence of
Additional Notes, Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, it being understood that the
Priority Lien Agent, the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee or (if permitted by the terms of the applicable Secured Debt
Documents) the Grantors, without the consent of any other Secured Party or (in
the case of the Grantors) one or more Secured Debt Representatives, may amend,
supplement, modify or restate this Agreement to the extent necessary or
appropriate to facilitate such amendments or supplements to effect such
Replacement or incurrence all at the expense of the Grantors. Upon the
consummation of such Replacement or incurrence and the execution and delivery of
the documents and agreements contemplated in the preceding sentence, the holders
or lenders of such Debt and any authorized agent, trustee or other
representative thereof shall be entitled to the benefits of this Agreement.
Section 4.05    Amendments to Second Lien Documents and Third Lien Documents.
Prior to the Discharge of Priority Lien Obligations, without the prior written
consent of the Priority Lien Agent (unless such consent is not required by the
terms of any Priority Substitute Credit Facility then in effect), no Second Lien
Document or Third Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Second Lien Document or Third Lien Document, as applicable,
would (a) modify a covenant or event of default that directly restricts one or
more Grantors from making payments on the Priority Lien Obligations that would
otherwise be permitted under this Agreement and the Second Lien Documents or
Third Lien Documents as in effect on the date hereof, (b) shorten the final
maturity or weighted average life to maturity of the Second Lien Obligations or
Third Lien Obligations, (c) add any additional Property as collateral for the
Second Lien Obligations or Third Lien Obligations unless such Property is added
as collateral for the Priority Lien Obligations, (d) provide for any Person to
issue a

41
5279325v2

--------------------------------------------------------------------------------




guarantee or be required to issue a guarantee unless such Person guarantees the
Priority Lien Obligations, (e) add or provide for any increase in, or shorten
the period for payment of, any mandatory prepayment or redemption provisions or
shorten the period for reinvestment of any net cash proceeds (other than change
of control or asset sale tender offer provisions substantially similar to those
applicable under the Second Lien Documents, as in effect on the date hereof, or
otherwise customary in the market at the time of such amendment, exchange or
refinancing), (f) increase the interest rate or yield, including by increasing
the “applicable margin” or similar component of the interest rate, by imposing
fees or premiums, or by modifying the method of computing interest, or modifying
or implementing any commitment, consent, facility, utilization, make-whole or
similar fee so that the aggregate yield is in excess of the total yield on the
Second Lien Obligations or Third Lien Obligations as in effect on the issue date
thereof (excluding increases resulting from the accrual of interest at the
default rate), (g) amend or otherwise modify any “Default” or “Event of Default”
or covenants thereunder in a manner, taken as a whole, that is materially
adverse to any Grantors unless such modification would also apply to the
Priority Lien Documents, (h) adversely affect the lien priority rights of the
Priority Lien Secured Parties or (i) contravene the provisions of this Agreement
or the Priority Lien Documents then in effect.
Section 4.06    Legends. Each of:
(a)    the Second Lien Collateral Trustee acknowledges with respect to (%4) the
Second Lien Indenture and the Indenture Second Lien Security Documents, and (%4)
the Additional Second Lien Debt Facility and the Additional Second Lien Security
Documents, if any, and
(b)    the Third Lien Collateral Trustee acknowledges with respect to (%4) the
Initial Third Lien Debt Facility and the Initial Third Lien Security Documents,
if any, and (%4) the Additional Third Lien Debt Facility and the Additional
Third Lien Security Documents, if any, that
the Grantors shall cause the Second Lien Indenture, the Initial Third Lien Debt
Facility (if any), the Additional Second Lien Debt Facility (if any), the
Additional Third Lien Debt Facility (if any), the Second Lien Documents (other
than control agreements to which both the Priority Lien Agent and the Second
Lien Collateral Trustee are parties), the Third Lien Documents (other than
control agreements to which the Priority Lien Agent or the Second Lien
Collateral Trustee, as applicable, and the Third Lien Collateral Trustee are
parties) and each associated Security Document (other than control agreements to
which both the Priority Lien Agent and the Second Lien Collateral Trustee are
parties or, in the case of Third Lien Security Documents, other than control
agreements to which the Priority Lien Agent or the Second Lien Collateral
Trustee, as applicable, and the Third Lien Collateral Trustee are parties)
granting any security interest in the Collateral to contain the appropriate
legend set forth on Annex I.
Section 4.07    Second Lien Secured Parties and Third Lien Secured Parties
Rights as Unsecured Creditors; Judgment Lien Creditor. Both before and during an
Insolvency or Liquidation Proceeding, any of the Second Lien Secured Parties and
the Third Lien Secured Parties may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims; provided,
however, that the Second Lien Secured Parties and the Third Lien Secured Parties
may not take any of the actions prohibited by Section 3.05(a) or Section 4.02 or
any other provisions in this Agreement; provided, further, that in the event
that any of the Second Lien Secured Parties or Third Lien Secured Parties
becomes a judgment lien creditor in respect of any Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Lien Obligations or the Third Lien Obligations, as applicable, such judgment
lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the Priority Lien Obligations, the Second Lien Obligations and
the Third Lien Obligations, as applicable) as the Second Liens and Third Liens,
as applicable, are subject to this Agreement.

42
5279325v2

--------------------------------------------------------------------------------




Section 4.08    Postponement of Subrogation. • Each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, hereby agrees that no payment or distribution to
any Priority Lien Secured Party pursuant to the provisions of this Agreement
shall entitle any Second Lien Secured Party or Third Lien Secured Party to
exercise any rights of subrogation in respect thereof until, in the case of the
Second Lien Secured Parties, the Discharge of Priority Lien Obligations shall
have occurred, and in the case of the Third Lien Secured Parties, the Discharge
of Priority Lien Obligations and the Discharge of Second Lien Obligations shall
each have occurred. Following the Discharge of Priority Lien Obligations, but
subject to the reinstatement as provided in Section 4.03, each Priority Lien
Secured Party will execute such documents, agreements, and instruments as any
Second Lien Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the Priority Lien Obligations
resulting from payments or distributions to such Priority Lien Secured Party by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by such Priority Lien
Secured Party are paid by such Person upon request for payment thereof.
(a)    Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that no
payment or distribution to any Second Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Third Lien Secured Party to
exercise any rights of subrogation in respect thereof. Following the Discharge
of Second Lien Obligations, but subject to the reinstatement as provided in
Section 4.03, each Second Lien Secured Party will execute such documents,
agreements, and instruments as any Third Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Second Lien Obligations resulting from payments or distributions
to such Second Lien Secured Party by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Second Lien Secured Party are paid by such Person
upon request for payment thereof.
Section 4.09    Acknowledgment by the Secured Debt Representatives. Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties, the Second Lien Collateral Trustee, for itself and on behalf of the
other Second Lien Secured Parties, and the Third Lien Collateral Trustee, for
itself and on behalf of the other Third Lien Secured Parties, hereby
acknowledges that this Agreement is a material inducement to enter into a
business relationship, that each has relied on this Agreement to enter into the
Priority Lien Documents, the Second Lien Indenture and the Initial Third Lien
Debt Facility, as applicable, and all documentation related thereto, and that
each will continue to rely on this Agreement in their related future dealings.
Section 4.10    Permitted Prepayments of Second Lien Obligations and Third Lien
Obligations. Until the Discharge of Priority Lien Obligations, unless otherwise
permitted by the Priority Lien Agent or otherwise permitted by the terms of any
Priority Substitute Credit Facility, no Second Lien Secured Party or Third Lien
Secured Party may accept or retain any optional prepayment (howsoever described)
of principal of the Second Lien Obligations or Third Lien Obligations, as
applicable; provided, that notwithstanding the foregoing, the Second Lien
Obligations and the Third Lien Obligations may each be prepaid or refinanced so
long as such prepayment or refinancing is permitted by the terms of the Priority
Credit Agreement then in effect and the terms of this Agreement (including,
without limitation, Sections 4.04 and 4.05 hereof).
ARTICLE V    
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

43
5279325v2

--------------------------------------------------------------------------------




Section 5.01    General. • Prior to the Discharge of Priority Lien Obligations,
the Priority Lien Agent agrees that if it shall at any time hold a Priority Lien
on any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Priority Lien Agent, the Priority Lien Agent will serve as gratuitous
bailee for (%4) the Second Lien Collateral Trustee for the sole purpose of
perfecting the Second Lien of the Second Lien Collateral Trustee on such
Collateral and (%4) the Third Lien Collateral Trustee for the sole purpose of
perfecting the Third Lien of the Third Lien Collateral Trustee on such
Collateral. It is agreed that the obligations of the Priority Lien Agent and the
rights of the Second Lien Collateral Trustee, the other Second Lien Secured
Parties, the Third Lien Collateral Trustee and the other Third Lien Secured
Parties in connection with any such bailment arrangement will be in all respects
subject to the provisions of Article II. Notwithstanding anything to the
contrary herein, the Priority Lien Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the Second
Lien or Third Lien on any such Collateral and shall have no responsibility,
duty, obligation or liability to the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Second Lien Secured Parties to obtain a perfected Second Lien and the Third
Lien Secured Parties to obtain a perfected Third Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral or any such Account by the Priority Lien Agent. The Priority
Lien Agent acting pursuant to this Section 5.01 shall not have by reason of the
Priority Lien Security Documents, the Second Lien Security Documents, the Third
Lien Security Documents, this Agreement or any other document or theory, a
fiduciary relationship in respect of any Priority Lien Secured Party, the Second
Lien Collateral Trustee, any Second Lien Secured Party, the Third Lien
Collateral Trustee or any Third Lien Secured Party. Subject to Section 4.03,
from and after the Discharge of Priority Lien Obligations, the Priority Lien
Agent shall take all such actions in its power as shall reasonably be requested
by the Second Lien Collateral Trustee (at the sole cost and expense of the
Grantors) to transfer possession or control of such Collateral or any such
Account (in each case to the extent the Second Lien Collateral Trustee has a
Lien on such Collateral or Account after giving effect to any prior or
concurrent releases of Liens) to the Second Lien Collateral Trustee for the
benefit of all Second Lien Secured Parties.
(dd)    Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Second Lien Collateral Trustee agrees
that if it shall at any time hold a Second Lien on any Collateral that can be
perfected by the possession or control of such Collateral or of any Account in
which such Collateral is held, and if such Collateral or any such Account is in
fact in the possession or under the control of the Second Lien Collateral
Trustee, the Second Lien Collateral Trustee will serve as gratuitous bailee for
the Third Lien Collateral Trustee for the sole purpose of perfecting the Third
Lien of the Third Lien Collateral Trustee on such Collateral. It is agreed that
the obligations of the Second Lien Collateral Trustee and the rights of the
Third Lien Collateral Trustee and the other Third Lien Secured Parties in
connection with any such bailment arrangement will be in all respects subject to
the provisions of Article II. Notwithstanding anything to the contrary herein,
the Second Lien Collateral Trustee will be deemed to make no representation as
to the adequacy of the steps taken by it to perfect the Third Lien on any such
Collateral and shall have no responsibility, duty, obligation or liability to
the Third Lien Collateral Trustee or any other Third Lien Secured Party or any
other Person for such perfection or failure to perfect, it being understood that
the sole purpose of this Article is to enable the Third Lien Secured Parties to
obtain a perfected Third Lien in such Collateral to the extent, if any, that
such perfection results from the possession or control of such Collateral or any
such Account by the Second Lien Collateral Trustee. The Second Lien Collateral
Trustee acting pursuant to this Section 5.01 shall not have by reason of the
Second Lien Security Documents, the Third Lien Security Documents, this
Agreement or any other document or theory, a fiduciary relationship in respect
of any Second Lien Secured Party, the Third Lien Collateral Trustee or any Third
Lien Secured

44
5279325v2

--------------------------------------------------------------------------------




Party. Subject to Section 4.03, from and after the Discharge of Second Lien
Obligations, the Second Lien Collateral Trustee shall take all such actions in
its power as shall reasonably be requested by the Third Lien Collateral Trustee
(at the sole cost and expense of the Grantors) to transfer possession or control
of such Collateral or any such Account (in each case to the extent the Third
Lien Collateral Trustee has a Lien on such Collateral or Account after giving
effect to any prior or concurrent releases of Liens) to the Third Lien
Collateral Trustee for the benefit of all Third Lien Secured Parties.
Section 5.02    Deposit Accounts. • Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time, the Priority Lien Agent will act as gratuitous bailee
for (%4) the Second Lien Collateral Trustee for the purpose of perfecting the
Liens of the Second Lien Secured Parties and (%4) the Third Lien Collateral
Trustee for the purpose of perfecting the Liens of the Third Lien Secured
Parties in such Accounts and the cash and other assets therein as provided in
Section 5.01 (but will have no duty, responsibility or obligation to the Second
Lien Secured Parties or the Third Lien Secured Parties (including, without
limitation, any duty, responsibility or obligation as to the maintenance of such
control, the effect of such arrangement or the establishment of such perfection)
except as set forth in the last sentence of this Section 5.02(a)). Unless the
Second Liens on such Collateral shall have been or concurrently are released,
after the occurrence of Discharge of Priority Lien Obligations, the Priority
Lien Agent shall, at the request of the Second Lien Collateral Trustee,
cooperate with the Grantors and the Second Lien Collateral Trustee (at the
expense of the Grantors) in permitting control of any other Accounts to be
transferred to the Second Lien Collateral Trustee (or for other arrangements
with respect to each such Accounts satisfactory to the Second Lien Collateral
Trustee to be made).
(a)    Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, to the extent that any Account is under
the control of the Second Lien Collateral Trustee at any time, the Second Lien
Collateral Trustee will act as gratuitous bailee for the Third Lien Collateral
Trustee for the purpose of perfecting the Liens of the Third Lien Secured
Parties in such Accounts and the cash and other assets therein as provided in
Section 5.01 (but will have no duty, responsibility or obligation to the Third
Lien Secured Parties (including, without limitation, any duty, responsibility or
obligation as to the maintenance of such control, the effect of such arrangement
or the establishment of such perfection) except as set forth in the last
sentence of this Section 5.02(b)). Unless the Third Liens on such Collateral
shall have been or concurrently are released, after the occurrence of Discharge
of Second Lien Obligations, the Second Lien Collateral Trustee shall, at the
request of the Third Lien Collateral Trustee, cooperate with the Grantors and
the Third Lien Collateral Trustee (at the expense of the Grantors) in permitting
control of any other Accounts to be transferred to the Third Lien Collateral
Trustee (or for other arrangements with respect to each such Accounts
satisfactory to the Third Lien Collateral Trustee to be made).
ARTICLE VI    
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS
Section 6.01    Application of Proceeds. • Prior to the Discharge of Priority
Lien Obligations, and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, Collateral or Proceeds received in connection
with the enforcement or exercise of any rights or remedies with respect to any
portion of the Collateral will be applied:
(i)    first, to the payment in full in cash of all Priority Lien Obligations
that are not Excess Priority Lien Obligations,
(ii)    second, to the payment in full in cash of all Second Lien Obligations,
(iii)    third, to the payment in full in cash of all Excess Priority Lien
Obligations,

45
5279325v2

--------------------------------------------------------------------------------




(iv)    fourth, to the payment in full in cash of all Third Lien Obligations,
and
(v)    fifth, to the Company or as otherwise required by applicable law.
(b)    Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, Collateral or Proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:
(ii)    first, to the payment in full in cash of all Second Lien Obligations,
(iii)    second, to the payment in full in cash of all Excess Priority Lien
Obligations,
(iv)    third, to the payment in full in cash of all Third Lien Obligations, and
(v)    fourth, to the Company or as otherwise required by applicable law.
Payments made on account of Secured Obligations under this Section 6.01 shall be
made to the applicable Secured Debt Representative for application in accordance
with its applicable Secured Debt Documents.
Section 6.02    Determination of Amounts. Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations (or the existence of any commitment to extend
credit that would constitute Priority Lien Obligations), Second Lien Obligations
or Third Lien Obligations, or the existence of any Lien securing any such
obligations, or the Collateral subject to any such Lien, it may request that
such information be furnished to it in writing by the other Secured Debt
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Company. Each Secured Debt Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to the Company or
any of their subsidiaries, any Secured Party or any other Person as a result of
such determination.
ARTICLE VII    
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS; ETC.
Section 7.01    No Reliance; Information. The Priority Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties shall have no
duty to disclose to any Third Lien Secured Party, to any Second Lien Secured
Party or to any Priority Lien Secured Party, as the case may be, any information
relating to the Company or any of the other Grantors, or any other circumstance
bearing upon the risk of non-payment of any of the Priority Lien Obligations,
the Second Lien Obligations or the Third Lien Obligations, as the case may be,
that is known or becomes known to any of them or any of their Affiliates. In the
event any Priority Lien Secured Party, any Second Lien Secured Party or any
Third Lien Secured Party, in its sole discretion, undertakes at any time or from
time to time to provide any such information to, any Third Lien Secured Party,
any Second Lien Secured Party or any Priority Lien Secured Party, as the case
may be, it shall be under no obligation • to make, and shall not make or be
deemed to have made, any express

46
5279325v2

--------------------------------------------------------------------------------




or implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, • to
provide any additional information or to provide any such information on any
subsequent occasion, or • to undertake any investigation.
Section 7.02    No Warranties or Liability.
(g)    The Priority Lien Agent, for itself and on behalf of the other Priority
Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (%4) neither the
Second Lien Collateral Trustee nor any other Second Lien Secured Party has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Second Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (%4) neither the Third Lien
Collateral Trustee nor any other Third Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Third Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.
(h)    The Second Lien Collateral Trustee, for itself and on behalf of the other
Second Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (%4) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (%4) neither the Third Lien
Collateral Trustee nor any other Third Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Third Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.
(i)    The Third Lien Collateral Trustee, for itself and on behalf of the other
Third Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (%4) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (%4) neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Second Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.
(j)    The Priority Lien Agent and the other Priority Lien Secured Parties shall
have no express or implied duty to the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party, the Second Lien Collateral Trustee and the other Second Lien
Secured Parties shall have no express or implied duty to the Priority Lien
Agent, any other Priority Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party, and the Third Lien Collateral Trustee
shall have no express or implied duty to the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Collateral Trustee or any other
Second Lien Secured Party, in each case, to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of a default
or an event of default under any Priority Lien Document, any Second Lien
Document and any Third Lien Document (other than, in each case, this Agreement),
regardless of any knowledge thereof which they may have or be charged with.

47
5279325v2

--------------------------------------------------------------------------------




(k)    Each of the Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby waives any
claim that may be had against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any actions which the Priority Lien Agent or such
Priority Lien Secured Party takes or omits to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any Collateral, and actions with respect to the
collection of any claim for all or only part of the Priority Lien Obligations
from any account debtor, guarantor or any other party) in accordance with this
Agreement and the Priority Lien Documents or the valuation, use, protection or
release of any security for such Priority Lien Obligations. The Third Lien
Collateral Trustee, for itself and on behalf each other Third Lien Secured
Party, hereby waives any claim that may be had against the Second Lien
Collateral Trustee or any other Second Lien Secured Party arising out of any
actions which the Second Lien Collateral Trustee or such Second Lien Secured
Party takes or omits to take following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any Collateral, and actions with
respect to the collection of any claim for all or only part of the Second Lien
Obligations from any account debtor, guarantor or any other party) in accordance
with this Agreement and the Second Lien Documents or the valuation, use,
protection or release of any security for such Second Lien Obligations.
Section 7.03    Obligations Absolute. The Lien priorities provided for herein
and the respective rights, interests, agreements and obligations hereunder of
the Priority Lien Agent and the other Priority Lien Secured Parties, the Second
Lien Collateral Trustee and the other Second Lien Secured Parties, and the Third
Lien Collateral Trustee and the other Third Lien Secured Parties shall remain in
full force and effect irrespective of:
(c)    any lack of validity or enforceability of any Secured Debt Document;
(d)    any change in the time, place or manner of payment of, or in any other
term of (including the Replacing of), all or any portion of the Priority Lien
Obligations, it being specifically acknowledged that a portion of the Priority
Lien Obligations consists or may consist of Debt that is revolving in nature,
and the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed;
(e)    any amendment, waiver or other modification, whether by course of conduct
or otherwise, of any Secured Debt Document;
(f)    the securing of any Priority Lien Obligations, Second Lien Obligations or
Third Lien Obligations with any additional collateral or guarantees, or any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral or any release of any guarantee
securing any Priority Lien Obligations, Second Lien Obligations or Third Lien
Obligations;
(g)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
(h)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Priority Lien Obligations, the Second Lien Obligations or the Third Lien
Obligations.

48
5279325v2

--------------------------------------------------------------------------------




Section 7.04    Grantors Consent. Each Grantor hereby consents to the provisions
of this Agreement and the intercreditor arrangements provided for herein and
agrees that the obligations of the Grantors under the Secured Debt Documents
will in no way be diminished or otherwise affected by such provisions or
arrangements (except as expressly provided herein).
ARTICLE VIII    
REPRESENTATIONS AND WARRANTIES
Section 8.01    Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:
(l)    Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.
(m)    This Agreement has been duly executed and delivered by such party.
(n)    The execution, delivery and performance by such party of this Agreement
(%4) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the Priority Credit Agreement), (%4) will not violate any applicable law or
regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (%4) will not violate the
charter, by-laws or other organizational documents of such party.
Section 8.02    Representations and Warranties of Each Representative. Each of
the Priority Lien Agent, the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee represents and warrants to the other parties hereto that it
is authorized under the Priority Credit Agreement, the Second Lien Collateral
Trust Agreement and the Third Lien Collateral Trust Agreement, as the case may
be, to enter into this Agreement.
ARTICLE IX    
MISCELLANEOUS
Section 9.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Original Priority Lien Agent, to it at:
JPMorgan Chase Bank, N.A
10 South Dearborn, Floor 07
Chicago, IL 60603-2003    
Fax: 312-385-7096
Attention: Teresita R. Siao


with a copy to:


712 Main, Floor 8 South
Houston, Texas 77002    

49
5279325v2

--------------------------------------------------------------------------------




Fax: 713-216-7794
Attention: Darren M. Vanek
(j)    if to the Original Second Lien Collateral Trustee, to it at:
Wilmington Trust, National Association
Global Capital Markets
15950 N. Dallas Parkway, Suite 550
Dallas, TX 75248
Fax: 888-316-6238
Attention: PetroQuest Collateral Trust Administrator


with a copy to:
 
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103
Telephone: (860) 251-5000
Facsimile: (860) 251-5212
Attention: Marie C. Pollio



(k)    if to any other Secured Debt Representative, to such address as specified
in the Priority Confirmation Joinder.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among the Company, the Priority Lien
Agent, the Second Lien Collateral Trustee and the Third Lien Collateral Trustee
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person.
Section 9.02    Waivers; Amendment. • No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.
(a)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by each Secured

50
5279325v2

--------------------------------------------------------------------------------




Debt Representative; provided, however, that this Agreement may be amended from
time to time as provided in Section 4.04. Any amendment of this Agreement that
is proposed to be effected without the consent of a Secured Debt Representative
as permitted by the proviso to the preceding sentence shall be submitted to such
Secured Debt Representative for its review at least 5 Business Days prior to the
proposed effectiveness of such amendment.
Section 9.03    Actions Upon Breach; Specific Performance. •(%4) Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party or
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Priority Lien Agent, may interpose as a
defense or dilatory plea the making of this Agreement, and any Priority Lien
Secured Party may intervene and interpose such defense or plea in its or their
name or in the name of such Grantor and (%4) following the Discharge of Priority
Lien Obligations but prior to the Discharge of Second Lien Obligations, if any
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Second Lien Collateral Trustee, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Second Lien Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Grantor.
(b)    (%4) Prior to the Discharge of Priority Lien Obligations, should any
Second Lien Secured Party or Third Lien Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including any attempt to realize upon or enforce any
remedy with respect to this Agreement), or take any other action in violation of
this Agreement or fail to take any action required by this Agreement, the
Priority Lien Agent or any other Priority Lien Secured Party (in its own name or
in the name of the relevant Grantor) or the relevant Grantor, with the prior
written consent of the Priority Lien Agent, (%5) may obtain relief against such
Second Lien Secured Party or Third Lien Secured Party, as applicable, by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each of the Second Lien Collateral Trustee on
behalf of each Second Lien Secured Party and the Third Lien Collateral Trustee
on behalf of each Third Lien Secured Party that (%6) the Priority Lien Secured
Parties’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (%6) each Second Lien Secured Party and Third Lien
Secured Party waives any defense that the Grantors and/or the Priority Lien
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages, and (%5) shall be entitled to damages, as well as reimbursement for
all reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement and (%4) following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, should any Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Second Lien
Collateral Trustee or any other Second Lien Secured Party (in its own name or in
the name of the relevant Grantor) or the relevant Grantor, with the prior
written consent of the Second Lien Collateral Trustee, (%5) may obtain relief
against such Third Lien Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Third
Lien Collateral Trustee on behalf of each Third Lien Secured Party that  the
Second Lien Secured Parties damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (%6) each Third Lien Secured
Party waives any defense that the Grantors and/or the Second Lien Secured
Parties cannot demonstrate damage and/or be made whole by the awarding of
damages, and (%5) shall be entitled to damages, as well as reimbursement for all
reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement.

51
5279325v2

--------------------------------------------------------------------------------




Section 9.04    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person will be entitled to rely on, have the benefit of or enforce this
Agreement.
Section 9.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
Section 9.06    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Section 9.08    Governing Law; Jurisdiction; Consent to Service of Process. •
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATION LAW, BUT WITHOUT REFERENCE TO ANY OTHER CONFLICTS OR
CHOICE OF LAW PRINCIPALS THEREOF).
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.
(b)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

52
5279325v2

--------------------------------------------------------------------------------




Section 9.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO • CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND • ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.10    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
Section 9.11    Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control.
Section 9.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
distinct and separate relative rights of the Priority Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties. None of the
Company, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Sections 4.01, 4.02, 4.04,
4.05, or 4.10) is intended to or will amend, waive or otherwise modify the
provisions of the Priority Credit Agreement, the Second Lien Indenture or the
Initial Third Lien Debt Facility, as applicable), and except as expressly
provided in this Agreement neither the Company nor any other Grantor may rely on
the terms hereof (other than Sections 4.01, 4.04, 4.05, or 4.10, Article VII and
Article IX). Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the Obligations under the Secured Debt Documents as and
when the same shall become due and payable in accordance with their terms.
Notwithstanding anything to the contrary herein or in any Secured Debt Document,
the Grantors shall not be required to act or refrain from acting pursuant to
this Agreement, any Priority Lien Document, any Second Lien Document or any
Third Lien Document with respect to any Collateral in any manner that would
cause a default under any Priority Lien Document.
Section 9.13    Certain Terms Concerning the Second Lien Collateral Trustee and
the Third Lien Collateral Trustee. • The Second Lien Collateral Trustee is
executing and delivering this Agreement solely in its capacity as such and
pursuant to direction set forth in the Second Lien Collateral Trust Agreement;
and in so doing, the Second Lien Collateral Trustee shall not be responsible for
the terms or sufficiency of this Agreement for any purpose. The Second Lien
Collateral Trustee shall have no duties or obligations under or pursuant to this
Agreement other than such duties and obligations as may be expressly set forth
in this Agreement as duties and obligations on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from) any
action under or pursuant to the Agreement, the Second Lien Collateral Trustee
shall have and be protected by all of the rights, immunities, indemnities and
other protections granted to it under the Second Lien Collateral Trust
Agreement, the Second Lien Indenture and the other Second Lien Documents.
(a)    The Third Lien Collateral Trustee is executing and delivering this
Agreement solely in its capacity as such and pursuant to direction set forth in
the Third Lien Collateral Trust Agreement; and

53
5279325v2

--------------------------------------------------------------------------------




in so doing, the Third Lien Collateral Trustee shall not be responsible for the
terms or sufficiency of this Agreement for any purpose. The Third Lien
Collateral Trustee shall have no duties or obligations under or pursuant to this
Agreement other than such duties and obligations as may be expressly set forth
in this Agreement as duties and obligations on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from) any
action under or pursuant to the Agreement, the Third Lien Collateral Trustee
shall have and be protected by all of the rights, immunities, indemnities and
other protections granted to it under any Third Lien Debt Facility and the Third
Lien Documents.
Section 9.14    Certain Terms Concerning the Priority Lien Agent, the Second
Lien Collateral Trustee and the Third Lien Collateral Trustee. None of the
Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee shall have any liability or responsibility for the actions or
omissions of any other Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms of this Agreement. None of
the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee shall have individual liability to any Person if it shall
mistakenly pay over or distribute to any Secured Party (or the Company) any
amounts in violation of the terms of this Agreement, so long as the Priority
Lien Agent, the Second Lien Collateral Trustee or the Third Lien Collateral
Trustee, as the case may be, is acting in good faith. Each party hereto hereby
acknowledges and agrees that each of the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee is entering into this
Agreement solely in its capacity under the Priority Lien Documents, the Second
Lien Documents and the Third Lien Documents, respectively, and not in its
individual capacity. • The Priority Lien Agent shall not be deemed to owe any
fiduciary duty to (%4) the Second Lien Collateral Trustee or any other Second
Lien Representative or any other Second Lien Secured Party or (%4) the Third
Lien Collateral Trustee or any other Third Lien Representative or any other
Third Lien Secured Party; • the Second Lien Collateral Trustee shall not be
deemed to owe any fiduciary duty to (%4) the Priority Lien Agent or any other
Priority Lien Secured Party or (%4) the Third Lien Collateral Trustee or any
other Third Lien Representative or any other Third Lien Secured Party; and • the
Third Lien Collateral Trustee shall not be deemed to owe any fiduciary duty to
(%4) the Priority Lien Agent or any other Priority Lien Secured Party or (%4)
the Second Lien Collateral Trustee or any other Second Lien Representative or
any other Second Lien Secured Party.
Section 9.15    Authorization of Secured Agents. By accepting the benefits of
this Agreement and the other Priority Lien Security Documents, each Priority
Lien Secured Party authorizes the Priority Lien Agent to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith. By accepting the benefits of this Agreement and the other
Second Lien Security Documents, each Second Lien Secured Party authorizes the
Second Lien Collateral Trustee to enter into this Agreement and to act on its
behalf as collateral agent hereunder and in connection herewith. By accepting
the benefits of this Agreement and the other Third Lien Security Documents, each
Third Lien Secured Party authorizes the Third Lien Collateral Trustee to enter
into this Agreement and to act on its behalf as collateral agent hereunder and
in connection herewith.
Section 9.16    Further Assurances. Each of the Priority Lien Agent, for itself
and on behalf of the other Priority Lien Secured Party, the Second Lien
Collateral Trustee, for itself and on behalf of the other Second Lien Secured
Parties, the Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, and each Grantor party hereto, for itself and
on behalf of its subsidiaries, agrees that it will execute, or will cause to be
executed, any and all further documents, agreements and instruments, and take
all such further actions, as may be required under any applicable law, or which
the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein.

54
5279325v2

--------------------------------------------------------------------------------




Section 9.17    Relationship of Secured Parties. Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, or for statements of any
Grantor, oral or written, or for the validity, sufficiency or enforceability of
the Priority Lien Documents, the Second Lien Documents or the Third Lien
Documents, or any security interests granted by any Grantor to any Secured Party
in connection therewith. Each Secured Party has entered into its respective
financing agreements with the Grantors based upon its own independent
investigation, and none of the Priority Lien Agent, the Second Lien Collateral
Trustee or the Third Lien Collateral Trustee makes any warranty or
representation to the other Secured Debt Representatives or the Secured Parties
for which it acts as agent nor does it rely upon any representation of the other
agents or the Secured Parties for which it acts as agent with respect to matters
identified or referred to in this Agreement; provided that, nothing herein shall
impose an obligation on the Second Lien Trustee or Second Lien Collateral
Trustee to undertake any investigation with respect to the Grantors beyond that
which may be required by the Second Lien Notes Indenture or the Second Lien
Collateral Trust Agreement.
Section 9.18    Third Lien Provisions. Notwithstanding any of the foregoing
provisions, until such time as the Third Lien Collateral Trustee has, pursuant
to the terms hereof (including but not limited Section 4.04(c)), entered into,
and, for itself and on behalf of the Third Lien Secured Parties, agreed to be
bound by the terms of, this Agreement and executed a Priority Joinder
Confirmation, the provisions of this Agreement relating to the Third Lien
Obligations (including, but not limited to, the definitions of “Additional Third
Lien Debt Facility”, “Additional Third Lien Documents”, “Additional Third Lien
Obligations”, “Additional Third Lien Secured Parties”, “Additional Third Lien
Security Documents”, “Third Lien”, “Third Lien Collateral”, “Third Lien
Collateral Trust Agreement”, “Third Lien Collateral Trustee”, “Third Lien Debt”,
“Third Lien Documents”, “Third Lien First Standstill Period”, “Third Lien
Obligations”, “Third Lien Representative”, “Third Lien Second Standstill
Period”, “Third Lien Secured Parties”, “Third Lien Security Documents” and
“Third Lien Substitute Facility” and provisions regarding priority, enforcement
actions, Standstill Periods, release of Liens, Insolvency or Liquidation
Proceedings, reinstatement, amendments to Third Lien Documents and application
of proceeds) shall not be operative.




[SIGNATURES BEGIN NEXT PAGE]



55
5279325v2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
JPMORGAN CHASE BANK, N.A., as Priority Lien Agent




By:    /s/ Darren Vanek    
Name:    Darren Vanek
Title:    Executive Director



[SIGNATURE PAGE – INTERCREDITOR AGREEMENT]
5279325v2

--------------------------------------------------------------------------------






WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Trustee




By:    /s/ Shawn Goffinet    
Name:    Shawn Goffinet
Title:    Assistant Vice President

[SIGNATURE PAGE – INTERCREDITOR AGREEMENT]
5279325v2

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:




PETROQUEST ENERGY, INC., as Company




By:    /s/ J. Bond Clement    
Name:    J. Bond Clement
Title:    Executive Vice President, Chief Financial
Officer and Treasurer




PETROQUEST ENERGY, L.LC., as a Grantor




By:    /s/ J. Bond Clement    
Name:    J. Bond Clement
Title:    Executive Vice President, Chief Financial
Officer and Treasurer




TDC ENERGY LLC, as a Grantor




By:    /s/ J. Bond Clement    
Name:    J. Bond Clement
Title:    Executive Vice President, Chief Financial
Officer and Treasurer



[SIGNATURE PAGE – INTERCREDITOR AGREEMENT]
5279325v2

--------------------------------------------------------------------------------




Annex I


Provision for the Second Lien Indenture, any Additional Second Lien Debt
Facility, the Second Lien Documents, the Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and the Third Lien Documents
Reference is made to the Intercreditor Agreement, dated as of February 17, 2016,
between JPMORGAN CHASE BANK, N.A., as Priority Lien Agent (as defined therein),
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Trustee
(as defined therein) (the “Intercreditor Agreement”). Each holder of [any
Additional Second Lien Obligations][Initial Third Lien Obligations][Additional
Third Lien Obligations], by its acceptance of such [Additional Second Lien
Obligations][Initial Third Lien Obligations][Additional Third Lien Obligations]
(as defined therein) (i) consents to the subordination of Liens provided for in
the Intercreditor Agreement, (ii) agrees that it will be bound by, and will take
no actions contrary to, the provisions of the Intercreditor Agreement and (iii)
authorizes and instructs the [Second/Third] Lien Collateral Trustee on behalf of
each [Second/Third] Lien Secured Party (as defined therein) to enter into the
Intercreditor Agreement as [Second/Third] Lien Collateral Trustee on behalf of
such [Second/Third] Lien Secured Parties. The foregoing provisions are intended
as an inducement to the lenders under the Priority Lien Documents (as defined in
the Intercreditor Agreement) to extend credit to the Company and such lenders
are intended third party beneficiaries of such provisions and the provisions of
the Intercreditor Agreement.
Provision for all Indenture Second Lien Security Documents, any Additional
Second Lien Security Documents, the Initial Third Lien Security Documents and
the Additional Third Lien Security Documents that Grant a Security Interest in
Collateral
Reference is made to the Intercreditor Agreement, dated as of February 17, 2016,
between JPMORGAN CHASE BANK, N.A., as Priority Lien Agent (as defined therein),
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Trustee
(as defined therein) (the “Intercreditor Agreement”). Each Person that is
secured hereunder, by accepting the benefits of the security provided hereby,
(i) consents (or is deemed to consent), to the subordination of Liens provided
for in the Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it
will be bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the
[Second Lien Collateral Trustee] [Third Lien Collateral Trustee] (as defined in
the Intercreditor Agreement) on behalf of such Person to enter into, and perform
under, the Intercreditor Agreement and (iv) acknowledges (or is deemed to
acknowledge) that a copy of the Intercreditor Agreement was delivered, or made
available, to such Person.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.



Annex I-1
5279325v2



--------------------------------------------------------------------------------




Exhibit A    

[FORM OF]
PRIORITY CONFIRMATION JOINDER
Reference is made to the Intercreditor Agreement, dated as of February 17, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”) between JPMORGAN CHASE
BANK, N.A., as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien
Collateral Trustee for the Second Lien Secured Parties (as defined therein).
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04[(a)][(b)][(c)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being [Additional [Second/Third] Lien Obligations][Initial third
Lien Obligations] under the Intercreditor Agreement.
1.Joinder. The undersigned, [_______________], a [_______________], (the “New
Representative”) as [trustee] [collateral trustee] [administrative agent]
[collateral agent] under that certain [describe applicable indenture, credit
agreement or other document governing the Second or [Initial/Additional] Third
Lien Obligations] hereby:
(a)    represents that the New Representative has been authorized to become a
party to the Intercreditor Agreement on behalf of the [Priority Lien Secured
Parties under a Priority Substitute Facility] [Indenture Second Lien Secured
Parties under the Second Lien Substitute Facility] [Additional Second Lien
Secured Parties under the Additional Second Lien Debt Facility] [Initial Third
Lien Secured Parties under the Initial Third Lien Debt Facility] [Additional
Third Lien Secured Parties under the Additional Third Lien Debt Facility] as [a
Priority Lien Agent under a Priority Substitute Facility] [a Second Lien
Collateral Trustee under a Second Lien Substitute Facility] [a Third Lien
Collateral Trustee under a Third Lien Substitute Facility] [Secured Debt
Representative] [Second Lien Representative] [Third Lien Representative] under
the Intercreditor Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Intercreditor Agreement as fully as
if the undersigned had executed and delivered the Intercreditor Agreement as of
the date thereof; and
(b)    agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:
[Address];
2.    Priority Confirmation.
[Option A: to be used if additional debt constitutes Priority Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as [Administrative Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Priority Lien
Obligations under the Intercreditor Agreement, that the New Representative is
bound by the provisions of the Intercreditor Agreement, including the provisions
relating to the ranking of Priority Liens. [or]
[Option B: to be used if additional debt constitutes a Series of Second Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second

A-1
5279325v2



--------------------------------------------------------------------------------




Lien Debt [that constitutes Second Lien Substitute Facility] for which the
undersigned is acting as [Second Lien Representative][Second Lien Collateral
Trustee] hereby agrees, for the benefit of all Secured Parties and each future
Secured Debt Representative, and as a condition to being treated as Secured Debt
under the Intercreditor Agreement, that:
(a)    all Second Lien Obligations will be and are secured equally and ratably
by all Second Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of such Series of Second Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Second
Lien Debt, and that all such Second Liens will be enforceable by the Second Lien
Collateral Trustee with respect to such Series of Second Lien Debt for the
benefit of all Second Lien Secured Parties equally and ratably;
(b)    the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and
(c)    the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] appoints the Second Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Trustee of, and directs the Second Lien Collateral Trustee to
perform, its obligations under the Intercreditor Agreement and the Second Lien
Collateral Trust Agreement, together with all such powers as are reasonably
incidental thereto. [or]
[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes Third
Lien Substitute Facility] for which the undersigned is acting as [Third Lien
Representative][Third Lien Collateral Trustee] hereby agrees, for the benefit of
all Secured Parties and each future Secured Debt Representative, and as a
condition to being treated as Secured Debt under the Intercreditor Agreement,
that:
(a)    all Third Lien Obligations will be and are secured equally and ratably by
all Third Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of such Series of Third Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Third
Lien Debt, and that all such Third Liens will be enforceable by the Third Lien
Collateral Trustee with respect to such Series of Third Lien Debt for the
benefit of all Third Lien Secured Parties equally and ratably;
(b)    the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] [Third Lien Collateral Trustee] are bound by the provisions of
the Intercreditor Agreement, including the provisions relating to the ranking of
Priority Liens, Second Liens and Third Liens and the order of application of
proceeds from enforcement of Priority Liens, Second Liens and Third Liens; and
(c)    [the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] appoints the Third Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Third Lien
Collateral Trustee of, and directs the Third Lien Collateral Trustee to perform,
its obligations under the Intercreditor Agreement and the Third Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.]

A-2
5279325v2



--------------------------------------------------------------------------------




3.    Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.
4.    Governing Law and Miscellaneous Provisions. The provisions of Article IX
of the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.
5.    Expenses. The Company agrees to reimburse each Secured Debt Representative
for its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

A-3
5279325v2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[______________, 20____].
[insert name of New Representative]




By:        
Name:        
Title:        


The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:
_______________________________________
as Priority Lien Agent




By:        
Name:        
Title:        


The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Trustee for
the New Representative and the holders of the Obligations represented thereby]:
_______________________________________
as Second Lien Collateral Trustee




By:        
Name:        
Title:        


[The Third Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Trustee for the
New Representative and the holders of the Obligations represented thereby]:
_______________________________________
as Third Lien Collateral Trustee




By:        
Name:        
Title:        

A-4
5279325v2



--------------------------------------------------------------------------------






Acknowledged and Agreed to by:




PETROQUEST ENERGY, INC.




By:        
Name:        
Title:        











A-5
5279325v2



--------------------------------------------------------------------------------




Exhibit B    

SECURITY DOCUMENTS
PART A.
List of Priority Lien Security Documents
1.    Amended and Restated Mortgage, Assignment of As-Extracted Collateral,
Security Agreement and Fixture Filing dated effective March 29, 2013 from
PetroQuest Energy, L.L.C. for the benefit of JPMorgan Chase Bank, N.A., as
Administrative Agent, filed as follows:
JURISDICTION
FILING INFORMATION
FILE DATE
Bureau of Ocean Energy Management
OCS leases 57, 58, 59, 60, 62, 03137, 01984, 2037, 12345, 12346, 12347, 12348,
12349, 07619, 23754, 22549, 22797
May 3, 2013
Cameron Parish, Louisiana
File No. 329174
May 2, 2013
Jefferson Parish, Louisiana
Instrument No. 11322747, Mortgage Book 4573, Page 745
May 7, 2013
Lafourche Parish, Louisiana
Instrument No. 1155906, Book 1610, Page 89
May 10, 2013
Plaquemines Parish, Louisiana
File No. 2013-00002008, Book 618, Page 517
May 2, 2013
Terrebonne Parish, Louisiana
File No. 1427339, Book 2565, Page 33
May 20, 2013
Vermilion Parish, Louisiana
Document No. 2013004930-MO
May 7, 2013

2.    Amended and Restated Deed of Trust, Mortgage, Fixture Filing, Assignment
of As-Extracted Collateral, Security Agreement and Financing Statement dated
effective March 29, 2013 from PetroQuest Energy, L.L.C. for the benefit of
JPMorgan Chase Bank, N.A., as Administrative Agent, filed as follows:
JURISDICTION
FILING INFORMATION
FILE DATE
La Salle County, Texas
Document No. 00104269, Volume 696, Page 385
April 30, 2013
Panola County, Texas
Document No. 174166, Volume 1722, Page 482
April 26, 2013

3.    Mortgage, Assignment of As-Extracted Collateral, Security Agreement and
Fixture Filing dated effective July 3, 2013 from PetroQuest Energy, L.L.C. for
the benefit of JPMorgan Chase Bank, N.A., as Administrative Agent, filed as
follows:

B-1
5279325v2



--------------------------------------------------------------------------------




JURISDICTION
FILING INFORMATION
FILE DATE
Cameron Parish, Louisiana
Conveyance Book File No. 329960, Mortgage Book File No. 329920
July 24, 2013 (Conveyance)
July 19, 2013 (Mortgage)
Iberia Parish, Louisiana
File No. 2013-00008181, Book 1537, Page 357
July 19, 2013
Plaquemines Parish, Louisiana
File No. 2013-00003180, Book 1298, Page 462
July 18, 2013
St. Mary Parish, Louisiana
File No. 316940, Book 279, Page 566
July 24, 2013
Terrebonne Parish, Louisiana
File No. 1432751, Book 2342, Page 766
July 24, 2013
Vermilion Parish, Louisiana
Document No. 2013007499
July 19, 2013

4.    Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated effective July 3,
2013 from PetroQuest Energy, L.L.C. for the benefit of JPMorgan Chase Bank,
N.A., as Administrative Agent, filed as follows:
JURISDICTION
FILING INFORMATION
FILE DATE
Bureau of Ocean Energy Management
Lease Nos. OCS 00541, OCS 00810, OCS 00812, OCS-G 01088, OCS-G 03169, OCS-G
25937, OCS-G 27070, ROW OCS-G 28512, ROW OCS-G 29054, ROW OCS-G 29055, ROW OCS-G
29058, ROW OCS-G 29107
July 22, 2013
Galveston County, Texas
Document No. 2013045779
July 19, 2013

5.    Mortgage, Assignment of As-Extracted Collateral, Security Agreement and
Fixture Filing dated effective May 7, 2014 from PetroQuest Energy, L.L.C. for
the benefit of JPMorgan Chase Bank, N.A., as Administrative Agent, filed as
follows:
JURISDICTION
FILING INFORMATION
FILE DATE
Terrebonne Parish, Louisiana
Document No. 1455064, Book 2658, Page 790
June 3, 2014
Vermilion Parish, Louisiana
Document No. 2014004969 – CO/MO
May 23, 2014


B-2
5279325v2



--------------------------------------------------------------------------------




6.    Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated effective May 7,
2014 from PetroQuest Energy, L.L.C. for the benefit of JPMorgan Chase Bank,
N.A., as Administrative Agent, filed as follows:
JURISDICTION
FILING INFORMATION
FILE DATE
Panola County, Texas
Document No. 183227, Book 1779, Page 641
May 22, 2014

7.    Mortgage, Assignment of As-Extracted Collateral, Security Agreement and
Fixture Filing dated effective September 29, 2014 from PetroQuest Energy, L.L.C.
for the benefit of JPMorgan Chase Bank, N.A., as Administrative Agent, filed as
follows:
JURISDICTION
FILING INFORMATION
FILE DATE
Assumption Parish, Louisiana
Document No. 255471, Book 422, Page 1
October 3, 2014

8.    Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated effective September
29, 2014 from PetroQuest Energy, L.L.C. for the benefit of JPMorgan Chase Bank,
N.A., as Administrative Agent, filed as follows:
JURISDICTION
FILING INFORMATION
FILE DATE
Panola County, Texas
Document No. 186002, Book 1798, Page 144
October 3, 2014

9.    Mortgage, Assignment of As-Extracted Collateral, Security Agreement and
Fixture Filing dated effective March 10, 2015 from PetroQuest Energy, L.L.C. for
the benefit of JPMorgan Chase Bank, N.A., as Administrative Agent, filed as
follows:
JURISDICTION
FILING INFORMATION
FILE DATE
Vermilion Parish, Louisiana
Document No. 2015002937-MO/CO
March 23, 2015

10.    Amendment to Deeds of Trust, Mortgages, Assignments, Security Agreements,
Fixture Filings and Financing Statements dated effective June 4, 2015 from
PetroQuest Energy, L.L.C. to Jo Linda Papadakis, Trustee for the benefit of
JPMorgan Chase Bank, N.A., as Administrative Agent, filed as follows:

B-3
5279325v2



--------------------------------------------------------------------------------




JURISDICTION
FILING INFORMATION
FILE DATE
Bureau of Ocean Energy Management
OCS leases 57, 58, 59, 60, 62, 03137, 01984, 2037, 12345, 12346, 12347, 12348,
12349, 07619, 23754, 22549, 22797; and
Lease Nos. OCS 00541, OCS 00810, OCS 00812, OCS-G 01088, OCS-G 03169, OCS-G
25937, OCS-G 27070, ROW OCS-G 28512, ROW OCS-G 29054, ROW OCS-G 29055, ROW OCS-G
29058, ROW OCS-G 29107
July 14, 2015
Assumption Parish, Louisiana
Document No. 258535, Book 430, Page 478
June 30, 2015
Cameron Parish, Louisiana
Document No. 336045
June 29, 2015
Iberia Parish, Louisiana
Document No. 2015-00005907, Book 1584, Page 188
June 29, 2015
Jefferson Parish, Louisiana
Document No. 11530891, Book 4658, Page 729
July 21, 2015
Lafourche Parish, Louisiana
Document No. 1201439, Book 1732, Page 806
July 13, 2015
Plaquemines Parish, Louisiana
Document No. 2015-00002716, Book 667, Page 324
July 13, 2015
St. Mary Parish, Louisiana
Document No. 322396, Conveyance Book 319, Page 157, Mortgage Book 1442, Page 250
June 29, 2015
Terrebonne Parish, Louisiana
Document No. 1483744, Book 2750, Page 455
June 30, 2015
Vermilion Parish, Louisiana
Document No. 2015006585-MO/CO
June 29, 2015

11.    Amendment to Deeds of Trust, Mortgages, Assignments, Security Agreements,
Fixture Filings and Financing Statements dated effective June 4, 2015 from
PetroQuest Energy, L.L.C. to Jo Linda Papadakis, Trustee for the benefit of
JPMorgan Chase Bank, N.A., as Administrative Agent, filed as follows:

B-4
5279325v2



--------------------------------------------------------------------------------




JURISDICTION
FILING INFORMATION
FILE DATE
Galveston County, Texas
Document No. 2015040112
June 25, 2015
La Salle County, Texas
Document No. 00118770, Book 873, Page 28
June 24, 2015
Panola County, Texas
Document No. 190617, Book 1830, Page 511
June 24, 2015

12.    Supplement to Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated effective August 26, 2015 from
PetroQuest Energy, L.L.C. to Jo Linda Papadakis, Trustee for the benefit of
JPMorgan Chase Bank, N.A., as Administrative Agent, filed as follows:
JURISDICTION
FILING INFORMATION
FILE DATE
Panola County, Texas
Document No. 192112, Book 1841, Page 166
September 8, 2015

PART B.
List of Indenture Second Lien Security Documents
Louisiana
1.    Second Lien Mortgage, Assignment of As-Extracted Collateral, Security
Agreement and Fixture Filing to be entered into on or before April 17, 2016 by
PetroQuest Energy, L.L.C. for the benefit of Wilmington Trust, National
Association, as Collateral Trustee, to be filed in each of Cameron Parish,
Iberia Parish, Jefferson Parish, Lafourche Parish, Plaquemines Parish, St. Mary
Parish, Terrebonne Parish and Vermilion Parish, Louisiana, with a copy to be
filed with the Bureau of Ocean Energy Management.
1.    Second Lien Mortgage, Assignment of As-Extracted Collateral, Security
Agreement and Fixture Filing to be entered into on or before April 17, 2016 by
PetroQuest Energy, L.L.C. for the benefit of Wilmington Trust, National
Association, as Collateral Trustee, to be filed in Assumption Parish, Louisiana.
Texas
1.    Second Lien Deed of Trust, Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement to be
entered into on or before April 17, 2016 by PetroQuest Energy, L.L.C. for the
benefit of Wilmington Trust, National Association, as Collateral Trustee, to be
filed in each of La Salle County and Panola County, Texas.
2.    Second Lien Deed of Trust, Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement to be
entered into on or before April 17, 2016 by PetroQuest Energy, L.L.C. for the
benefit of Wilmington Trust, National Association, as Collateral Trustee, to be
filed in Galveston County, Texas, with a copy to be filed with the Bureau of
Ocean Energy Management.



B-5
5279325v2



--------------------------------------------------------------------------------




In lieu of or in addition to the foregoing deeds of trust and mortgages, one or
more other mortgages or deeds of trust, or amendments and supplements thereto,
as approved and agreed to by the Priority Lien Agent, together with any
financing statements and other recording instruments related thereto as approved
and agreed to by the Priority Lien Agent.
PART C.
List of Initial Third Lien Security Documents
1.    None as of the date hereof.

B-6
5279325v2

